Fi|l in this information to identify your oasc:

 

Uriited States Bankruptcy 00qu for that WESTERN DlSTFilCT OF WASH|NETON

_\ "1 , H- 13 L\
Case number utmoan (’ \L-' Chapter you are filing unden

Chapter 7
El chapterii
|Zl chapter 12
D chapter 13

 

Officia| Form 101

\;l Check if this is an
amended filing

Voluntary Petition for individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 1 to referto a debtor filing alone. A married couple may file a bankruptcy case togetl'ier-eelled a
joint case-and in joint oases, these forms use you to ask for information from both debtors. For examp|e, lfa form asks. “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Dehtor 1 in all of the forms.

Be as complete and accurate as possibie. lf two married people are filing together, both are equally responsible for supplying oon‘ect

tilt l;llill].'.itii Endit :)HSH
emide eastman

12!1?

information. lf more space is needed. attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(lf known]. Answer every question.

l¢lentl'l'y Yourself

i About Debtor 1:

- 1. Your full name

govemment-issued picture

Write the name that is on your COF{B|N

About Deb'tor 2 (Spouse Dnly in a Joint Case): 1

 

 

 

Suflix (Sr., Jr., ll, lll)

identification (for exampie, F‘Fs‘ name Flrst name
your driver's license or M lCHAEL

PasSpOrf)- Middie name § Midd,e name
Bn‘ng your picture COFFMAN

identification to your meeting Last name Las¢ name
\Ni\l‘i the tfu$tee.

314fo (Sr., Jr., l|, |ll)

 

2. A|| other names you

 

 

 

 

 

 

 

 

 

 

have used in the last 8 Fi,st name Fi,sl name
years
|nc|ude your married or Middle name Midd|€ name
maiden names.
Last name Last name
First name First name
Midd|e name Middle name
Last name Laet name
3. On|y the last 4 digits of
yourSocialSecurity xxx _xx_-?_-L_O__S_ xxx "xx_--_-_-_
number or federal on on
individual Taxpayer 9
identification number 9 XX _ XX - _ __ _._. XX _ XX __ _ _______ ..__
(|TlN}
Dflicial Fonn 101 Vo|untary Petition for lndlvldua|s Fiting for Bankruptcy page 1

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 1 Of 71

' Debtor'i

CORB|N M. COFFMAN

F||Bt Name Middle hhmc

Lasl Name

Case number nmi

 

4. Any business names
and Emp|oyer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

q i have not used any business names or E|Ns.

About Debtor 2 (Spouse Oniy in a Joint Caee):

i:l l have not used any business names or E|Ns.

 

Eiusiness name

Business name

 

Business name

Business name

 

 

 

 

 

 

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Sireei

 

 

 

iam U _
§§ “ ””””””” U "_ _ _______
5. Where you live If Debtor 2 lives at a different address:

§ 110 COFPER WOOD LANE SE

z Number screen Number street
#B405
OLYMPIA WA 98516
Cify stale zlP code C'iiy state z:P code
THUFiSTON
Couniy County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note thatthe court will send
any notices to this mailing address

 

Number Streei

 

 

 

 

this district to file for
bankruptcy

 

Ofticiai Fonn 101

Overthe last 180 days before filing this petition, l
have lived in this district longer than in any other
districtl

cl i have anoiher reason. Exp|ain.

(See 28 U.S.C. § 1408.)

 

 

 

 

P.O. Box P.O_ Box
City aisle ZiP code Ciiy Siaie ziP code
s_ Why you are choosing Check one.' Check one:

ill overth last 130 days before iiling this petition l
have lived in this district longer than in any other
districtl

El l have another reascn. Expiain.

(See 28 U.S.C. § 1403.)

 

 

 

 

Vo|untary Petition for individuals Fiiing for Eanitruptcy page 2

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 2 Of 71

 

Debtor 1

Fil'!\ hhrrm

COFiB|N Nl. COFFMAN

Middie l\\ame

Case number grimm

Te|i the Court About ¥oiir Bankruptcy case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342{b) for individuals Fi'iing
for Bankruptcy (Form 201 D))_ Also, go to the top of page 1 and check the appropriate box.

Chapter 7
E.l Chapter 11
ill Chapter 12
|:i Chapter 13

 

How you will pay the fee `

El iwi|| pay the entire fee when l file my petition. Please check with the clerk's oitioe in_your
local oourt for more details about how you may pay. Typicaiiy, if you are paying the fee
yourse|f, you may pay with oash. cashier's check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pra-printed address.

|;i l need to pay the fee in installmentsl if you choose this option, sign and attach the Appiicati'on
for individuais to Pay The Fi’ii’ng Fee in installments (Ofi`icial Form tOSA).

g | request that my fee be waived {You may request this option only if you are fliing for Chapter 7.
By law. a judge may, but is not required to, waive your fee. and may cio so only if your income is
less than 150% of the ofhcial poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Appiicati'on to Have the
Chapter 7 Fiii'ng Fee Wai'ved (Ofiicial Fonn 1035) and tile it with your petition.

 

 

 

 

 

 

 

 

 

 

s. Have you filed for a N°
bankruptcy within the
last 8 years? i:l Yes. Distiict when ease number
MM/ DD iYYYY
Disirict When Case number
MMi' DDJ'YYYY
District when Case number
MMi DDi W\'Y
io. Are any bankruptcy g N° .
cases pending or being
filed by a spouse who is cl Yes. Debtor Relatlonshipto you
not filing this case with mst when ease number. ii known
you, or by a business union irva
partner, or by an
aftiliate?
Debtor Relationship to you
District When Cese number, if known
MM i op t YYYY
11- D° _Y°'-' rem y°l-ll' B No. eo to sine 12.
res'den°e? l:l Yes. Has your landlord obtained an eviction judgm€m against F°“?
El No. euwiine 12.
n Yes. Fil| out initial Statemant About an Evictr‘on Judgment Against You (Forrn 101A] and tile it as
part of this bankruptcy petitionl
O‘F!ic|al FOrl'rl 101 Voluntary Petltion for individuals Fiiing for Bankruptcy page 3

CaS€ 19-41084-|\/|.]H

DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 Pg. 3 Oi 71

Debtor1 CORB|N M. COFFMAN Case numberpnmmi

Fusi blame Mddie Name Last Name

 

Part 3: Report Ahout Aiiy Bi.islnesses You Ovvn as a Sole Proprietor

 

12. Are you a soie proprietor a No_ 90 to part 4_
of any fuii- or part-time
‘ business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and ls not a
separate legal entity such as

aoo ration, rtnershl .or
LLC_rpo pa p Number St'e&i.

 

 

Name of business, ii any

 

if you have more than orie
sole proprietorshipl use a
separate sheet and attach it

 

 

 

, t° this pet'h°"' city state ziP code
l .
§ Check the appropriate box to describe your business
z Ei Heaim care eusinees ies defined in 11 u.s.c. § 101(27».))
El single Asset seal senate rae defined in 11 u_s_c. § 101(5113))
El stockbroker ies defined in 11 u.s.c. § 101(53An
n Cornmodity Broker (as defined in 11 LJ.S.C. § 101[6))
i:i None of the above
13. Are you filing under if you are filing under Chapter 1 1, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines ifyou indicate that you are a small business debtor, you must attach your
Bankruptcy code and most recent balance sheet, statement of operations cash-flow statementl and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116[1)(3).
debtor?
For a definition of aman a No. l am not ilan under Chapter 11.
business dem°r» 533 n No. l am ti|ing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S-C- § 101(510)- the Bankruptcy Cocie.

n ‘{es. t am iiiing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report lf You own or Have Any Hazardous Prepei'ty or Any Propei'ty 'l'hat lleeds immediate Attention

 

14. Do you own or have any a N.;,
property that poses or is
alleged to pose a threat Ei vee_ what is the hazerd??
of imminent and
identifiable hazard to
public health or safety?
; Or do you own any
= property that needs
immediate attention?
For eiriiirri;:u'el do you own

perishable goods or livestock
that must be fed, or a building

 

 

ii immediate attention is needed, why is it needed? '

 

 

 

 

that needs urgent repairs?
Where is the property'?'?
Number Streei
City Siate zlP code
Otlicial Fonn 101 Voluntary Petition for individuals Filing for Banii.ruptcy § page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 4 Of 71

CORB|N M. COFFMAN

Flrst Name Midd|e name

Debtor 1 Gase number indem

L.eslName

m Explain Your Efiorts to Receive a Brieting Ahout Credit Counsellng

 

:.15 Taii the court whether Ab°“t Debtor 11

you have received a
briefing about credit
counseling.

About Debtor 2 {Spouse Oniy in a doint Case):'

You must check one: You must check one,'

M l received a briefing from an approved credit g l received a briefing from an approved credit

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one cf the
following choices |f you
cannot do so, you are not
eligible to liie.

|f you ila anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Oflicial Fonn 101

counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan. if any, that you developed with the agency.

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petl'tion, but l do not have a
certificate of completion.

Within 14 days after you h|e this bankruptcy petition,
you MUST tile a copy of the certificate and payment
plan, if any.

i:i l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 150-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. |f you do not do so. your case
may be dismissed

Any extension of the 310-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Ei lam not required to receive a briefing about
credit counseling because of:

n incapacity l have a mental illness or a mental
deficiency that makes me
incapable of realizing‘or making
rational decisions about finances

El oicability. uy physical disability causes mc
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military

duty irl a military combat zone.

if you believe you are riot required to receive a
briefing about credit counseling, you must life a
motion for waiver of credit counseling with the court.

Voiuntary Petition for individuals Filing for Bankruptcy

counseling agency within the 180 days before t
filed this bankruptcy petition, and l received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

EI l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, butt do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition.
you MUST file a copy of the certificate and payment
plan. if any.

l:i l certify that l asked for credit counseling

senrices from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
rei::|uiremil=.intl attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

|f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fife.
You must file a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. |f you do not do so, your case
may be dismissed

Any extension of the 30-day deadline ls granted
only for cause and is limited to a maximum of 15
days_

n l am not required to receive a briefing about

credit counseling because of:

g lncapacity.
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El oisabiiity. ny physical disability cccccc mc
to be unaoie to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

Cl active duty. l am cun‘entiy on active military

duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit ccunseling, you must file a
motion for waiver of credit counseling with the court

Page 5

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 5 Oi 71

 

l have a mental illness cr a mentai§

Debtort CORB|N Ni. COFFMAN Case number trauma

Flral mma Middlo Name

 

Lsst Name

m Answer Theae Questlons for Reporting Purpoaes

 

§ 1a what kind of debts do
you have?

1Ba. Are your debts primarily consumer debts? Consumer debts are deiined in 11 U.S.C. § 101{8)
as "lncurreci by an individual primarily for a personai, family, or household purpose."

EI No.eom line 1eb.
ii Yes. soto line 17.

16b. Are your debts primarily business debts? Busr'ness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investmentl

i:l Nc_ Goto line 16c.
n Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

1?. Are you filing under
Chapter 7?

|:i No. l am not filing under Chapter 7.

 

 

D° you estimate that after g Yes. l am iiiing under Chapter 7. Do you estimate that alter any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and § N°
administrative expenses
are paid that funds will be m Yes
available for distribution
to unsecured creditors?
1a How many creditors do Cl 1-49
you estimate that you E 50.99
°We? El 100-199
El moses
19. How much do you a $0-$50,000

estimate your assets to
be worth?

zo. How much do you
estimate your liabilities
to be?

El $50.001-$100.000
El $100,001-$500,000
E| $500.001-$1 million

El $c$so.ooo

2 $5:),001-$100,000
El $100,001-$500,:)00
El $500,001$1 million

l have examined this petiticn, and l declare under penalty cf perjury that the information provided is true and

 

 

 

F°r you correctl
lf l have chosen to tile under Chapter 7, l am aware that E may prcceed, if eligible. under Chapter 7. 11.12. or 13 of
title 11, United States Code. l understand the relief available under each chapter 7, and l choose to proceed under
Cl'tapter 7.
lt no attorney represents me and l did not pay or agree to pay someone who is not an attorney tc help me till out
this document l have obtained and read the notice required by 11 U.S.C. § 342(h}.
l request relief in accordance with the chapter of title tt, United States Code, specified in this petition.
l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341. 1519. and 3571.
xM%na/n_/ x
Signature of Debtor 1 Signature of Debtor 2
E)cecuted on O"‘i l Q'j l Loi q Executeci on
` MM too IYYYY MM!DD lww
Oflicial Forrn 101 Vo|untary Potition for individuals Fi|ing for Bankruptcy page 6

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 6 Of 71

mame COFiBIN M. COFFMAN Case number umw

 

 

 

Hrst Name Middle Name Lasleme
For you if you are filing this The law allows you, as an individua|, to represent yourself in bankruptcy court, but you
bankruptcy Wi¥h°llt an should understand that many people find it extremely difficult to represent §
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
if you are represented by
an attorneys you do not To be successful, you must correctly tile and handle your bankruptcy case. The rules are very

_ need go file this page_ technica|. and a mistake or inaction may affect your rights. For exampie, your case may be
dismissed because you did not tile a required document pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administratorl or audit
firm if your case is selected for audit_ lf that happens you could lose your right to tile another
case, or you may lose protections, including the beneiit of the automatic stay.

 

You must list all your property and debts in the schedules that you are required to tile with the
court. Even it you plan to pay a particular debt outside of your bankruptcy you must list that debt
in your schedules |f you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt. you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case. such as destroying or hiding property, falsifying records. or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate. truthful, and complete.
Bankruptcy fraud is a serious crime; you could be titled and imprisoned

li you decide to file without an attomey. the court expects you to follow the miss as if you had
hired an attorney The court will not treat you differently because you are filing for yourself To be
successful, you must be familiar with the United States Bankruptcy Code. the F-`ederal Rules cf
Bankmptcy Procedurel and the local mles of the court in which your case is fried. You must also
be familiar with any state exemption laws that apply.

Are you aware that Hiing for bankruptcy is a serious action with long-term financial and legal
consequences?

n No !
Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incompletel you could be hood or imprisoned?

E|No
BYes

Did you pay or agree to pay someone who is not an attorney to help you till out your bankruptcy fonns?
m No

\:i Yes. Name cf Person .
Attach Bankruptcy Petiticn Preparer‘s Notice, Dec!aratr`on, and Signature (Official Form 119}.

By signing here, l acknowledge that l understand the risks involved in filing without an attomey. l
have read and understood this notice, and l arn aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l dc not properly handle the case.

Signatwe of Debtor 1 0 § Signature of Debtor 2
care V‘i l iii [%0 l§ coe
MMIDD f MM! DD!YYYY

 

 

 

 

 

 

contact phone 5193391995 contact phone
cert phone 6193591995 cort phone
Emai| address MAKEITCQUNTOFF|CIAL@GMA|L.COM Emai| address

 

 

 

thciei Forrn 101 Voluntary Fetition for individuals Fi|ing for Bankrl.lptcy page 8

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 7 Of 71

Fi|i in this information to identify your case:

naomi CORBIN Ni. COFFMAN

Firrit Name Middle Name Lad Name

Debtor 2
(Spouse. if liling) Firal Name media Name mar Name

WESTEFlN DlSTFi|CT OF WASH|NGTON

 

United States Barikruptscy Court for the:

case number i;i Check lf this is an
m '°"°`”"’ amended filing

 

Otticial Form 106Sum
Summary of Your Assets and Liabilitie-s and Certain Statistical information 12:15
Ete as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct

infonnation. Fill out all of your schedules flrst; then complete the information on this fon'n. if you are filing amended schedules after you tile
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarizo Your Assets

 

 

 

 

Your assets t
Value of what you own
1. Sohedul'e A/E: Property(Oftioial Form 105NB) 0 00
1a. Copy line 55. Total real estate. from ScheduleAfB $-_-----`_
1b. Copy line 62, Tota| personal property. from Schedule A/B .............................. $ 1569.00
1c. Copy line 63, Total of atl property on Schedule A/B ............................................ ...... $ 1569.00

 

 

 

m Summarize Your Liabllltles

¥our liabilities

Amount you owe
2. Schedule D.' Credr'tors Wno Have C!ar'ms Secureo' by Properry {Oflicial Form 106D} 0 00
2a Copy the total you listed in Co|umn A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ '
3. Schedule E/F.' Credr'tors Who Have Unsecored Claims (Otlicial Fonn 106ElF) $ o 00

3a Copy the total daims from Part 1 {|Jt'iol'ity unsecured ciaims) from line 6a of Scheduie E/F

3b. Copy the total daims from Part 2 (nonpriority unsecured claims) from line 6] of Schedu!e EA:

\

.,. $ 36124.00

 

Your total liabilities s 86124-00

 

 

 

 

Summarizie Your ln¢:ome and Expenses

§ 4. Scheduie l': Your income (Oflicia| Fonn 106|)

 

 

 

 

§ Copy your combined monthly income from line 12 of Schedule l . ....... $ 400'00

i 5. Schedule J: Your Expenses (Oflicial Fonn 106J)

l Copy your monthly expenses from line 22c of Schedule J ........................................ $ _BY_Q_Q
Otlicia| Forrn 1065un1 Summary of Your Assets and Liabilities and Certaln Slatistical information Page 1

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 8 Oi 71

wm cORBlN M. coFl=MAN ease m

Firet Name Middle Name i.ast Name

Part 4: Answer 'l'hese questions for Administrative and Statistical Records

mber rrlinonml

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No.
‘res

 

7_ What kind of debt do you have?

this form to the court with your other schedules

a Your debts are primarily consumer debts Consumer debts are those 'incuired try an individual primarily for a personal,
family, or household purpose." 11 U.S.C. § 101{8)1 Fill out lines B~Sg for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the fom'l. Check this box and submit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o. Frorn the Statement of Your Current Mono‘liy lncome: Copy your total current monthly income from Ofliciai
Fonn 122A-1 Line 11; OR, Forrn 122B Line 11; OR, Fon'n 1220-1 Line 14. 5 321.34
9. Copy the following special categories of claims from Part 4. line 6 of Schedufe E/F:
Total claim
§ From Part 4 on Scheduie E/F, copy the foltowing:
§
§ 9a. Domestic support obligations (Copy line Sa.) $_____..._._{.).'_D£
Qb. Taxes and certain other debts you owe the government {Copy line Bb.) $______._._L).g.
i
l Bc. Claims for death or personal injury while you were intoidcated. (Copy line Bc.) $_____£99
Bd_ Student loans. (Copy line Sf.) $___'?M
9e. Obligations arising out of a separation agreement or divorce that you did riot report as 5 (]_OD
priority claims. (Copy line Sg.) '__
Qf. Debts to pension or profit-sharing plans, and other similar debts (Copy line Sh.) + $ D.UO
sg. roial. Add lines so through 9f. s 21237-90
l
PEQE 2

Oflicial Fonn 106Sum Summary of Your Assets and Liabi|ities and Certain Statistical information

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 9 Oi 71

Fil| in this information to identify your case and this filing:

Debt0r1

CORBiN M. COFFMAN

 

FlrS\ Name-

Deb‘tor 2

\lliddle Name

 

(Spouee, ifti||ng) Firsl Name
United Stahes Bankruptcy Court lor the: _

Case number

llliddie Name

Last Name

WESTEFlN D|STH|CT OF WASHINGTON 7

 

 

El check iflhis is an

 

Ofi"lciai FOrm 106A/B

 

Scheduie AIB: Property

amended filing

12115

in each category. separately list and describe ltems. Llst an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it t“lts best Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed. attach a separate sheet to this form. on the top of any additional pages,
write your name and case number (if known). Answer every question.

m Desoribe anh Residence, Building, Land, or Other Real Estate You 0\llm or Have an interest ln

 

j 1. Do you own or have any legal or equitable interest in any residence, building, iand, or similar property?

i El No. solo Parlz.
§ l:l Yes. Where is the property?

‘1.‘1_

 

Street address, ii evailab|e, or other description

 

 

oily slate

ZIP Code

 

County

1.2_

lf you own or have more than one, list here:

 

 

Sl;ree‘l address, if availabie, or other description

 

 

§ Ciiy

ZIP Code

 

County

imMw,l,li.,w,lw.m.tMMW,XW.,.,

Oflicia| Forrn 106NB
CaSe 19-41084-|\/|JH

What is the property? Check all that apply.
n Single-famiiy home

cl Duplex or mulli-unit building

n Cond.ominium or cooperative

no nol deduct sealed claims or oxe¢npliono. Plll 4
the amount of any secured claims on Scheduie_ D:
Credl'tors WhoHave Cial'ms Securedbmeperly,

Current value of the Current value of the

 

El Msnufacturecl or mobile home entire property? portion you own?
G Land $ $

n investment property

E| -¢-,mesha,e Descrihe the nature of your ownership
a ether interest (such as fee simple, tenancy by

 

the entireties, or a life estate], if known.
Who has an interest in the property? shock one.

 

El oohlori only

El oebwrz only

Ei benton and Debtor 2 only

Ci Al least one ortho debtors and anomer

Other information you wish to add about this item, such as local
property identification number:

Cl check if this is community properly
(see instructions)

 

What is the property? Check an that apply.
n Sing|e-fami|y home
n Duplex or multi-unit building

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu!e D:
Gredl'iors Who Hava Ciai'ms Securedby Propeny.

 

n Corldominium or cooperative

Current value of the Current value of tl;;§

i

 

 

 

Ei Monufaolnroo or mobile home entire Prol=erty? Partion you own?

Ci l.and $ 5

n investment property

n .I_Hneshare Describe the nature of your ownership
interest (such as fee simp|e, tenancy by

m Other the eniirsllos, or a life ooste), ii known.

Who has an interest in the property? shock orle.

n Debtor‘l only

Ci oeblor 2 only

cl Debtor1 and Debtor 2 only
Cl nl loosl one ortho debtors ann another

n Check ii this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Schedu|e NB: Property page 1

DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 10 Olc 71

 

 

 

 

creditors nmc Have coins scenario P
i'_'l oupicx cr muirmnii building .. y '°P”‘F

n Condominium or cooperative

Street address 'rf aveileble. or other description

 

 

Current value of the Current value of the

Debtor 1 CORB|N Nl. COFFMAN Case number prmmi
Firs! Name Middle Name Last Name
§ What is lth€ Pl’°P¢l'\’y? Che€k all mal aPPW- Do not deduct seemed claims or exemptions Put `
§ 1 3 cl Sing|e_fam"y home the amount of any secured claimson Scheduie D:
§

 

 

 

 

 

 

entire o ortiori ou own?
§ m Manufar:tured or mobile home pr peny? p y
§ Cl i_and $ $
§ n lnvestment property
- Desorihe the nature of your ownership
C State Z!F-" Cocl .
§ dy e m nmesham interest (such as fee simple, tenancy by i
1 cl ethel the entireties, or a life estate], if known.
Who has an interest in the property? Check one.
c a Debtor1 only
°“"ty Cl ocmcr 2 cniy

 

§ n Debtor 1 and Debtor 2 only m Check lf this is community property
{see instructions)

§ n At least one of the debtors end another g

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1l including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

5 U.OU

 

 

 

l
l
l
t
z

m Descrihe Your Vehie|es

»

 

 

§
§ Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? |noli.ide any vehicles
’ you own that someone else drives |f you lease a vehicle, also report it on Scheduie G: Executory Contracts and Unexpi'red Leases.

» 3_ Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

FAlFl COND|T|ON

 

 

 

|f you own or have more than one, describe here:

 

instructions)

= l:l No
§ a Yes
§ 3_1_ Make: D°DBE Wh° has an inwl’est in the P"°P°"l¥? C"'B°k D"e- Do not deduct secured claims areaemptions Put
the amount of any secured claims on So'leduie D.
§ Mcdei: °"L'E‘E“ g Debt°' 1 °"'F acmech inmch coins sccwccbyarcpcny. 7
§ l 2003 m DebtorZ only »M ~» 1 ~ ‘~ s » »~~»»»~'m~> »~ ~‘~ §
§ Yea'- g Debtor 1 and Debtor 2 only Current value of the Ci.irrent vaiue of the§
. - . isoooo entire ro ortion ou own? §
APP'°X'mate “""eage- El Ar inst cna of the debtors and ancihcr p new p y
Other inforrnation: l _ $ 399.00 5 899.00
n Check if this is community property (see

 

 

 

 

3_2_ Make: who has an intera$t 511 fha P*’°P°|'l`y? Ched¢ Ol'l€l- Do not dedud secured otalms orexemptions. Put
n Dem 1 l meamountofenyseoureddeiinson ScheduieD: '
Model: °' °" \" credich th new crane sccc.-cdby Prcpcny.
Y€a" n Debtor 2 only o t i cr in c m l cr iiim§
` E| Debtor 1 and chicr 2 cri “'f'e" "a “° ‘ “".° "'a “° ° 5
§ Ap rmimate milea e. w entire property? portion you own?
§ p 9 ' l:l At least one of the debtors and another
Other infonnation:
a Chei:k lfthls ls community property (see s $

 

 

 

O‘Fficial Form 106NB

instructions)

Si.'.hedule Al'B: Property

l
i
i

page'¢’

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 11 Of 71

Debtor‘l CORB|N M- COFFMAN Casa numl:lar{rrkmlm)

 

 

 

 

 

 

 

 

 

 

Flm ibm Mirld|a Nama Laxl Name
3'3_ Make: Who has an interest irl the property? Check one. nn mt deduct secured claims or mph-nm put
the amount of any secured claims on Scheduie D.'
El Debtor 1 only
Model: cl D m 2 l CmdrtorswhoHaveClamlsSacwedbmeperfy
e or on § Mm»mmmy 1.
Year: y lCll;lrrlal'lt value of the Current value of the
El norm 1 and camera only entire ropmy? portion you mm?
Appr°x'mate m'leage: --_----_ n Al least one of the debtors and another P
Otl'ler inforrnation:
cl Checlc lfthis ls community property (see $ $ `
lnstructlons) §
3.4_ Make: Wh° has an interest in the Fr°pe"t¥? Che°k °"e- Do not deduct secured claims or exemptions Put
n D mo 1 the amount ofar'ly secured claims on Sc:hodule D:
Model; a Debtor 2 °"“f creditors wm bravo com streams by amva
e r on §
Vea": ky Clurrent value of the Current value of tha 5
m Dobtor‘l and Debtor 2 only entire propeny? portion you own?
Appmx'mate m'|eage; ----_ n At least one of the debtors and another `
Other infom'latlon:
cl Check if this is community property (see $ $
instructions)

 

 

 

4. Watercraft, aircraft, motor homes. ATVs and other recreational vehicles, other vehicles, and accessories
Examplas: Eloats, trailers, motors, personal watercraft iishing vessels, snownobi|os. motorcycle accessories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a No §
n Yas
4_1_ Make: Wh° has an interest in the P\‘°P€\'W? Che‘* €'"'E- Do not deduct secured claims oroxemptions. Pl.ll §
anew 1 l theamomltofanysemlredclaimson$chedu!en:
Mol:lal: °' °“ Y der‘tors Who Have Clalms Securedby Property. f
yes cl Debtor 2 only ;
n mth mo mm s.. ..». t '
' _ _ _ a Debtor 1 and Debtor 2 °"'Y Curront value of the Curren‘t value of the
Other '“f°"“at'°"' m At least one of the debtors and another entire proporty? portion you own?
m Choclt if this ls community property (see $ $ §
lnslnlctlons)
|f you own or have more than oncel list hare:
4 2 Make: Who has an interest in the property? Check nne. no mt deduct sewred dam or empnmg_ put '
' ' no b 1 itreamountofanysecurodcialmson$chedutaD: "
Model: a wl °"'F c.»odiloro l-vno bravo crews secumdbypropeny ;
‘{ear' cl Debtor 2 only :;:mr}l;l“‘l‘tnam l f th C t l f th g
- mnbto1dwa2l u vauao e urrenvaueo a
ether information a r an a r on y entire property? portion you own?
' a At least one of tile debtors and another
cl Check |f this ls community property {see $ $
instructional
: 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 399_00
you have attached for Part 2.Wri1:e that number here .. ........ '}
official Fonn 106Ns schedule NB: Pmperty Paga 3

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 12 Of 71

Debtor1 CORBlN M- CO'FFMAN Case number omni

Flrst Nmne Middie Name Lasl Name

Describa Your Fersonal and l-lousehold ltems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f C rrent alue of th
Do you own or have any legal or equitable interest in any oi the following items? p:n§on ;°u own? e
DO not deduct Seeored claims §
or exemptions » _

; 6. Household goods and furnishings
i j
§ Examples: Major appliancesl fumiture. linens. china, kitchenware §

a Yes. Describe......... § BEDD|NG AND TOWELS $ 40.00
§ '.r. E|ectronics _ 5
§ Examples: Teievlsions and radios; audio, video, stereo. and digital equipment oomputers, printers, scanners; music
§ collections; electronic devices including cell phones, cameras, media players, games
L_.l No § §
j 2 Yes. prescribe .......... SMARTPHQNE § $ 450.00 §
§ ‘ §
§ a. collectible of value §
L Examples: Antiques and igurines; paintings, prints, or other arlwork; books, plctures, or other art objects; `
§ stamp. coin, or baseball card colieclions; other oollections. memorabilia, collectible
§ No
z n Yes_ Describa.......... $ 0.00
§ 9_ Equipment for sports and hobbies
§ Examp!ss: Sports, photographic. exercise. and other hobby equipment bicycles. pool tables. golf olubs, skis; canons
j and kayaks; carpentry toois; musical instmments
§ 2 No

|:I Yes. Describe....._.,.. 5 0.00
t 10. Firearms
§ Examples: Pisto|s, rilies, shotguns, ammunition, and related equipment
; a No
§ EI Yes. Descrlbe .......... 5 0.00
l 11.Clothes
§ Exampies: Everyday clothes, furs, leather ooats, designer wear, shoes, accessories

n No
§ il Yes. Desciibe .......... ALL cLoTl-IES AND FooTwEAn $ 150-00
§ 12..lewelry
§ Examples'. Everyday jewelry, costume jewelry, engagement rings. wedding rings, heirloom jewelry, watches, gems1
goldl silver
§ a No §
`+ n Yes. Dascribe ........... $____QM_ f
13. Non-farrn animals

Examp!es: Dogs, cats, birds. horses

a No
_ n Yes. Describe.: ......... 3 0.00
i4.Any other personal and household items you did not already list,l including any health aids you did not list
§ a No a
§ n -Yes. Giye speci&c 5 0_00 1
§ information
‘ 15. Add the dollar value of all of your entries from Part 3, inoiuding any entries for pages you have attached $ §§Q_Og

for Part 3. Wribe that number here ........................................................ 4

foicia| Fonn 106A!B ' Schedule NB: Property § Page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 13 Of 71

guzman CORB|N M. COFFMAN

 

P`lrsl Name

Mlddle Name taatName

m Descrlbe ¥our Financial Assets

i

Case number amount

 

Current value of the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ Do you own or have any legal or equitable interest in any ofthe following?

5 portion you own?
Do not deduct seemed cieims
or exemptions

§ 16.Cash

§ Exampies: Money you have in your wallet in your home, in a safe deposit box, and on hand when you file your petition

a No

§ E ¥es ........ Cash _______________________ 3 20.00

§ 17.Deposits of money

§ Examples: Checking. savings, or other linancial accounts; certificates of deposit shares in uedit unions. brokerage houses,

§ and other similar institutions. ll you have multiple accounts with the same institution, list each.

§ m No

a tree lnstiti.rtion name:

§ 17.1. Checking account ALASKA uSA $ 10=00

1?.2. Chwking account $
17.3. Sav|ngs account $
17.4. Savings account $

i 17.5. Certi&cates of deposit 5

17.6. Other iinancial account $

§ 17.7. Other linancia| account $

§ 17.3. Other financial account $

§ 17.9. Other financ|ai account 5

j 18. Bonds, mutual funds, or publicly traded stocks

Exampies: Bond funds. investment accounts with brokerage ilrms, money market accounts

§ ' No

n Yes ................. lnstitetion or issuer name:
§ s
$
§ 19. Non-puhliciy traded stock and interests in incorporated and unincorporated husinesses. including an interest in
an LLC, partnership, and joint venture
a Nc Name of entity; % of ownership:
i:l Yes. Give specific %
information about
them % $
% $
Ofiicial Forrn 106A!B Schedule NB: Property Page 5

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15

 

Pg. 14 of 71

Debtor‘i CORBlN M. COFFMAN Case number¢rrmmi

Fllst Name Middle lthme Laai Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negoti'abie instruments include personal checks, cashiers’ checks promissory noies, and money orders
Non-negotr'able instruments are those you cannot transfer to someone by signing or delivering them_

No
cl Yes. Give specific issuer name:

information about
them ....................... $

 

 

 

§ 21. Retirement or pension accounts

§
z

Examples: interests in |RA, ERISA, Keoi_:;hl 401(k), 403(b), thrift savings accounts or other pension or pruitt-sharing plans

n No
El Ya;. Li.=,ieach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 15 Of 71

 

account separately Type of account institution name:
401{10 or senior plan: $
Pension plan: $
lRA: $
Rei.immoni account $
Keegh: $
Additional account $
Additional account $
22.Seeurity deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service cr use from a company
Examplas: Agreements with landlords prepaid rent public utilities (eiectric. gas. water), telecommunications
companies or others
n No
n Yes .......................... institution name or |ndlvidual:
E|ectric: $
Ga$: $
Heating oii: $
Security deposit on rental unii: $
Prepaid rent $
Teiephone: 5
Water: $
Rentad fumiiure: $
Othen § $
` 23.Annuities {A contract for a periodic payment of money to you, either for life or for a number of years)
No
L_.} Yes .......................... issuer name and description:
$
$
$
omclai Form monte schedule NB: Property once 6

Debtor 1 COHBiN M. COFFMAN Case number<rmi

 

First Name Middle Name t.asi Name

24.|nteresis in an education lRAl in an account in a qualified ABLE program, or under a qualified state tuition program
26 U.S.C. §§ 530(!)){1}, 529A(b). and 529(b}{1).
No

cl Yes """"""""""""""""""" institution name and description Separate|y file the records of any interests.1‘i U.S.C. § 521(6):

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
) exercisable for your benefit

ZNo

§ n Yes. C-iive specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets and other intellectual property
Examples: internat domain names, websites, proceeds from royalties and licensing agreements
No
n Yes. Give specitic ,
information about lhem..__ $

 

 

 

 

§ 27. Licensee, franchises, and other general intangibles
§ Examplea: Eluiiding permits, exclusive lioenses, cooperative association holdings, liquor licenses. professional ticenses

akin

i:l ¥es. Give specific
information about them.... $

 

 

 

 

D.DO

O.DO

0.0D

§ Monay or property owed to you? - § Current value ct the

portion you own?
Do not deduct secured
claims or exemptions

_ 28.Tax refunds owed to you

ENo

n Yes. Give specific information padem|;
about them, including whether
you already filed the reme Siale:
and the tax years.

 

Local:

 

 

29. Fami|y support
Exampl'es: Past due or lump sum alimony, spousal support child support maintenance divorce settlement property settlement

aNo

cl Yes. Give specific information ..............

 

Alimony:
Maintenance:
Suppori:

 

Divorca settlement

U'EH(-H'bq'¢-H

 

 

Property settlement

 

§ 30. Other amounts someone owes you
z Exampies: Unpaid wages, disability insurance payments disability benefits, sick pay. vacation pay, workers’ ccmpensatton,
: Social Security beneiits; unpaid loans you made to someone else

a No
n Yes. G~ive speciiic infom'laiion ...............

 

 

 

 

Ot"licial Fonn 106NB Schedule NB: Property Page"
CB_S€ 19-41084-|\/|.]H DOC 1 Fii€d 04/04/19 Eii'[. 04/04/19 14121115 PQ. 16 Of 71

 

 

Dem1 CORB|N M. COFFMAN

Firsi mma middle Name lest Name

Case number prmmi

 

31. interests in insurance policies §
Examp!es: Health, disability, or life insurance;heaith savings account (HSA);credit. homeowner's, or renter's insurance 1

nolo §

§ n YBS- Name the ii_'\Si-il'an€¢: C_°mpany Company name: Eenetigigry; Surrender or refund value: §
of each policy and list its value. §

$

 

§ 32. Any interest in property that is due you from someone who has died

§ if you are the beneficiary of a living trust. expect proceeds from a life insurance polioy, or are currently entitled to receive
§ property because someone has died.

aNo

§ n ‘i'es. Give specific information .............. s t 0§00

 

 

 

 

§ 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment §
Examp.res: Accidents, employment disputes insurance claims, or rights to sue §

BNo

i:l Yes. Describe each claim. ....................

 

 

 

s 0.00

 

j 34. Other contingent and unliquidated claims of every nature. including counterclaims of the debtor and rights
to set off claims

§ No
Cl Yes. Describe each claim. ....................

 

 

 

s o.oo

 

§ 35.Any financial assets you did not already list

a No
g Yes. Give specific information ............ s 0.00

 

 

 

 

 

 

for Part 4. Write that number here ................. ") $___________M

 

§ 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

 

m Describe Any Business-Related Froperty You Own or l-lave an interest ln. List any real estate in Part 1. §

 

3?. Do you own or have any legal or equitable interest in any business-related property?
§ 2 No. co w Pari 6. '
§ El res en to line 3a

Current value of the

 

poition#_you own? §

§ Do not deductsecured claims

§ or exemptions - §

§ 38.Accoi.lnts receivable or commissions you already earned _ §

) n NO z
3

m Yes. Describe ....... L
§

 

 

39. Office equipment furnishings, and supplies
Exampi'es: Business-reiated computers sottware, modems, printers, copiers, tax machinesl n.igs, telephones desks, chairs. electronic devices

§ i:l No
i:i Yes. Desoribe....... §$

 

 

 

 

Ofiiciai Fonn 106A!B Schedute AIB: Property pages
CaSe 19-41084-|\/|.]H DOC 1 Filed 04/04/19 Ent. 04/04/19 14:21:15 PQ. 17 Oi 71

Debtor-1 CDRBIN M. COFFMAN Case number irmmii

 

l-'lrst Name Middle lame Lasi Name

f 40. Machinery, iixtures, equipment, supplies you use in husiness, and tools of your trade

z

z

n No §
L_.l Ye.s. Descn'be ...... $ l
41. inventory
L_.] No
n Yes. Describe ....... $
42.lnterests in partnerships or joint ventures
cl No
n Ye‘°" Des°ribe"""' Name of entiiy: % of ownershlp:
% $ 1
iii $ ‘
% $
43.Customer lists, mailing lists, or other compilations
L_..l No
L_-l Yes. Do your lists include personally identifiable information (as defined in ‘l‘l U.S.C. § 101(41A))?
cl No
D Yes. nesmibe. .......
$
4-4.Any business-related property you did not already list
cl No
l:l Yes_ Give speciiic $
information
$
$
$
$
$
; 45. Add the dollar value of all of your entrles from Fart 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here ....................................................................... ')

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe Any Fam'l- and Commercial Fishing-Rolated Property You own or Have an interest ln.

if you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any ferm- or commercial fishing-related property?
E No_ Goio Paii 7_
El Yes. Go la line 47_

 

 

 

Current value of the

portion you own? z

no nol deduct secured claims ;

or exei'riplioi-i:vh ;

§ 47. Farm animals §

Examples: Livesiocli, poultry, fami-ralsed fish §

a No z
n Yes ......................... '
i

i__V $

,A,MMM.W,W.… .l l ,l l mM.mW.,.,l,.,.,<mmmmm,….. , ,, , _ z l m,.m ,l~,l.,….<.M.l.l,….l.<.….l,..<,.l.mwmw.W§

cincial Form mee/la schedule NB: Properly page 9

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15

Pg. 18 of 71

Debmri COFiBlN M. COFFMAN

Hret Name Middle Name Lasl Name

- 48.Crops-either growing or harvested

Case number irm-mmi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

n No
m Yes. Give specilic
§ infon'nation. ............ $ f
§
§ 49_Farm and fishing equipment, implements, rnach|nery, fixturos, and tools of trade §_
§ cl No §
§ n Yas .......................... §
§ §
. $ l
. l
§ 50. Fan'n and iishing supplies, chemicals, and feed !
; §
` |:l No
1 n Yos ..........................
§ $ l
, 51.Any farm- and commercial fishing-related property you did not already list §
’ El No :
l n Yas. Give specch §
information $ §
`_ 52 Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ U,OO
for Part 6. Write that number here .............. .. .................................................. 9
§
Describe All Proporty you Own or I'lavo an lnterost in That ¥ou Did Not List Above §
53. Do you have other property of any kind you did not already |ist?
§ Exampl'es: Saason tickets, country club membership
No
§ n Yes. Give specilic
l inforn'latiol'l.
54.Add the dollar value of all of your entries from Part T. Write that number here ............... $ 0
List the Totals of Each Fart of this Form
l ` . l
§ 55.Parl1: Toial real eelale, line 2 .................................................................................... 4 - $ 0'00
ss. Part 2= reel vehieiee, line s $ 399-00
57. Part 3: Tota| personal and household items, line 15 $ 640‘00
58. Part 4: Total Enanclai assets. line 36 $ 30`00
59. Part 5: Total business-related property. line45 $ 0
§ 60. Part 6: Totai farm- and fishing-related property, line 52 $ 0'00
§ 6‘|. Part T: Total other property not listed, line 54 + $ 0 §
62.Total personal property. Add lines 56 through 61 . $ 1569'00 Copy personal property total § + $ 1569.00 “
63 Total of all property on Schedu|e NB Add line 55 + line 62 ......................................... .. $ 1569'00
ofiieiel Ferm waive schedule AlB: Preperry ` page 10

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 19 Of 71

Fil| in this information to identify your case:

 

 

 

never 1 COFlEl|N M. COFFN|AN

Firsi Name Middle Name mg Name
Debtor 2
(Spouse, if flling) Firsi Name meals Name Las¢ Name

United States Banlrn.lptcy Court for lhe: WESTERN DlSTR|CT OF WASH|NGTON

Case number

El cheek ii this is en

 

 

m kn°w") amended filing
Ofi`lcial Form 1060
Schedule C: The Property You Claim as Exempt me

 

Be as complete and accurate as possible |ftwo married people are filing together. both are equally responsible for supplying correct information

Using the property you listed on Schedule AIB: Prcperty (Oflicia| Forrn 106NB) as your source, list the property met you claim as exempt lf more
space is needed, fill out and attach to this page as many copies of Part 2.' Addr'tr'onai Page as necessary On the top of any additional pages, write
your name and case number (ii known)_

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. A|ternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aidsl rights to receive certain benei"lts, and tax-exempt
retirement funds_rnay be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m identify the Froperty ‘fou claim as Exempt

1. Which set of exemptions are you ciaiming? Check one only, even r'f your spouse is filing witl'i you.

i:i You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522{b}(3}
3 You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Scheduie A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amourrt of the exemption you claim Specl‘hc laws that allow exemption
Schedu!e A/B that lists this property portion you own
Copy the value from Cheok only one box for each exemption
Schedule A/E
Brief r1 u.s.c. § saeldiia}
description: HousEHol_o coons 3 40.00 E‘| $ 40.00
- n 100% of fair market value, up to
Line from
Schedu;e A/B_- s any applicable statutory limit
Brief 11 u.S.c. § gang
description ELEcTnoNlcs $ eso_uo [B 5 450_00
Line from 7 n 100% of fair market valuer up to
Scheduie AIB: any applicable statutory limit
Brief 11 u.s.c. § sgr_n@
description G"OTHES $ 150-00 E $ 150.00
Line from n 100% of fair market value. up to

$chodule A/B.‘ 11

3. Are you claiming a homestead exemption of more than $17|1,350?

 

any applicable statutory limit

 

(Subject to adiustment on 4101!22 and every 3 years after that for cases filed on or after the date of adjustment.)

-No

El Yes. Did you acquire the propeny covered by the exemption within 1,215 days before you filed this cese?

l:l No
ElYes

Oflicial Fonn 1060

Schedu|e C: The Froperty You Clalrn as Exempt

page 1 of§_

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 20 Of 71

german COHBIN M. COFFMAN

Firct Name Middle Name l.asl Name

Additional Fage

Brief description of the property and line Cun'ent value of the Amount of the exemption you claim Specitic laws that allow exemption

Case number i.rxrinwm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Scheduie AJB that lists this property portion you own
Copy the value from Checlr only one box for each exemption
Scheduie A/B
:::;ipum. °ASH $ zo.oo g $ ea_oo 11 u.sc. § smid)isi
Line from 16 n iDD% of fair market value, up to
Scheduie A/B_- . any applicable statutory limit
::se;ripiion: AUTGMUB'LE $ 399-00 a $ 599'°° 11 u.sc. § 522(:1)[2;
. |Il ioo=ii. affair market vaiue up to
L tro ,
§::edu:: A{B_- §-1_ any applicable statutory limit
cE_irief _ __ ALASKA usn $ 10.00 g $ iam 11 u.s.c. § 522(11)15)
escnp on: ~_--_
Line from 17 0_100% affair market value, up to
Schedule A/B_- ”_ any applicable statutory limit
Brief
description: $ n $
Line from g 100% of fair market value, up to
Schadule A/B_- any applilll:i|e statutory limit
Brief
description: ___ $ n $
Line imm i:l 100% of fair market value, up to
S¢hedulg A/B_- ---_ any applicable statutory limit
Brief
description: --_--_ $ n $
Line from , n 100% of fair market value. up to
S¢hgdu!g A/B_- _ - any applicable statutory limit
Brief
description: $ \;l $
Line from m 100% of fair market value, up to
Schedule AfB: _ ___ _ ___ __ _________ any applicable statutory limit ____
Brief
description: $ EI $
Line from ' m 100% of fair market value, up to
Schedu!e A.-'B: _-- any applicable statutory limit
Brief
description: ' 3 n $
Line from n 100% of fair market value, up to
Scheduie A,'B_- _ any applicable statutory limit
Brief
description 5 n 5 _
Line f ill 100% er fair market value up ie
Schadui'e A/B,- any applicable statutory iimit
Brief
description: $ n $
Line from E| 100% effeir marker veiue, up 10
Schedui'e A/B: _- any applicable statutory limit
Brief
description: _-_---- $ a $
Line from El 100% er fair market value, up in
Schedule A/B; _ any applicable stamtiory limit
Ofiicial Fom'i 1068 Scheduie C: The Property ‘i'ou Claim as Exempt Pa£le 2

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 21 Of 71

Fill in this information to identify your case:

De,,,,<,,, coneli~l tli. coFl=lviAN

First Name M`ldcle Name

Debtor 2
(Spouee, if lillng) Frst name Mldde Name Laumame

united 3m Ba,,kmmcy comm m wEsTEnl~l otsTnlc'r or wAsl-lltiGToN

 

Ca ha
ui'§£§“ ' El cheek ifiliie is an

amended filing

 

 

Oft'icia| Form 1060
Schedule D: Creditors Who l-lave Claims Secured by Property 12115

Be as complete end accurate as possible lf two married people are filing together, both are equally responsible for supplying correct
information tf more space is needed, copy the Adr.litional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any cred|tors have claims secured by your property?
g No_ Check this boltl and submit this form to the court with your other schedules You have nothing else to report on this form.
n Yes. Fil[ irl ali of the information below.

hist All 5e¢:ured Ctaims

2. List all secured claims. if a creditor has more than one secured cleirn, list the creditor separately if

 

§ communl‘ty debt
Date debt was lncun'ed Last 4 digits of account number _ _ _
Describe the prmrty that secures the claim: $ $ $
Creditofs Name
Number Street
AS of the date you file, the claim is: Cl'teck all that apply.
m Conlingent
El unliquidated
city State zlP code m malonth
Wlu> owes the debf? Ohei=k one nature dr lien. check ali mar eppiy.
n Debtor 1 mill a An agreement you made tsui:h as mortgage or semmd
El Debtor 2 only mr iuan)
n Debtor 1 and Debtor 2 Dnty a Statutory lien (such as tax lien, mechanics lien)
n At ieast one of the debtors and another n J'Jd§m€m "en m a lawsuit

§ Describe the property that secures the claim:
Creditor's Name
Number Street
As of the date you ti|e, the claim ls: Check all that supplyl
El cdniingenr
Cl unliquidated
Ciiy state zir- cede g nist
W"° owes the deb’€? Che€k OH@. nature or iien. check all mar apply.
n Debtor 1 °"15' n An agreement you made [such as morlgage or secured
El Debtor 2 only ear lean)
|:l Debtor 1 and Debtor 2 only El Siawtory lien (such as tax lien, mechanics lienj
El At least one dime debtors end another cl Judgmem lien from a lawsuit

for each claim. |f more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possiblel list the claims irl alphabetical order according to the creditors name.

 

 

 

 

 

 

 

 

 

 

n Other finoludlng a rightto offsel)
El Check if this ctalm relates to a

 

 

 

 

 

 

 

 

 

 

a Other (includi a right to offset}
El check tr this eiairn relates rd a ng

community debt
Date debt was incurred Last 4 digits of account number__ _ _ _

Add the dollar value of your entries in Column A on this page. Write that number here: *$________D l

 

orlieiel Fonn loan schedule oz creditors who l-lai.-e claims secured by Preperty Page 1
CaSe 19-41084-|\/|.]H DOC 1 Filed 04/04/19 Ent. 04/04/19 14:21:15 Pg. 22 Of 71

 

Fill in this information to identity your fraser

COFtBlN Nl. COFFMAN

 

 

Debtor 1

Flrst Name \liio`dle Name Last Narm
Debtor 2
(Spouse. if iilirlg) rim Name monte home test Name

U,M S,ates Bankwp,cy wm farms wEsTEntl olsrnlc'r ol= wAsnltlcToN
' l] check if this le en

 

 

 

?§Sm;::;"be' amended filing
official Form wear
Schedule EIF: Creditors Who Have Unsecured Ciaims lens

 

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NGNPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Scheduie
A/B: Property (Dfilclal Fonn 106NB) and on Schedufe G: Executory Contracrs and Unexpr'rod Leases (OH‘iclal Fonn 1066). Do riot include any
creditors with partially secured claims that are listed in Schedul'e D: Cred!tors Who Have Cialms Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries irl the boxes on the lett. Attach the Continuation Page to this page. On the top of
any additionai pages, write your name and case number (if known}.

m List All of Your PR|GR|TY Unsecured claims

 

1. Do any creditors have priority unsecured claims against you?
9 No. co to Part 2.
cl Yes. 1

2. List all of your priority unsecured claims lf a creditor has more than one priority unsecured claim. iist the creditor separately for each claim. For
each claim listed, identify what type of claim it is. lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonprlorlty amounts As much as possible, list the claims irl alphabetical order according to the creditors name. |f you have more than two priority
unsecured claimsl till out the Continuation Page of Part 1. lf more than one creditor holds a particular claim. list the ther creditors in Part 3.

(For an explanation of each type of ctairn, see the instructions forthis form in the instruction booldet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last4 digits ofaccot.mt number _ _ _ _ $ $ $
Priority creditors Narne
When was the debt incurred?
Number SiTBat
Aa of the date you tile, the claim is: Check all that appiy.
city state zlP code n C°"ti"gem
Ei unliquidated
Who incurred the debt? Check one. '|:l memth
U Debtor 1 only
Ei Debtor 2 only Typo of PnlonrrY unsecured claim:
§ Debwn and Dem ::mly d h cf Domestic support obiigations
N lust one onhe de ms an amf ar i:i Taxes and certain other debts you owe the government
i:i Checlr. if this claim ts fora community debt g mims mr death or personal injury while you were
re the olnim subject to offset? '"i°*°°af¢d
g N° n Othar. Spec'riy
El Yes
2'2 l Last4 digits ofaccount number _ _ _ _ $ $ $
Prlority creditors Name
When was the debt incurred?
Number street
As of the date you tile1 the claim |s: Check all that appiy.
n Contingent
city State zlP code cl Uoliquidated
Who incurred the debt? Checlt one. cl Di$P‘-'ted
§ ::::; :::y Typo of PR|OR|TY unsecured claim:
y . .
Cl Debtor 1 and Detrtor 2 only g D°'“°s"° 5"°°°" °b§gat'°"$
cl At least one anna daman and another g Taxee and certain other debts you owe the government
_ _ _ Claims for death or personal injury while you were
|:i Gheclt rf this claim is tora community debt imomted
rs tie claim subject to ocean El other. specify
Cl No
n Yesm_im r_ _ m
Ofliclal Fonn 106EIF Schedu|e ElF: Creditiors Who Have Unsecured Claims page 1

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Elit. 04/04/19 14221:15

Pg. 23 of 71

 

 

Debi°ri CORB|N M. COFFMAN

First Name Midd€ Name LRsi Name

Case number iirrirmm

 

List All ot ‘{our NO||PR|OR|TY Unsecured claims

 

3. Do any creditors have nonpriority unsecured claims against you?

No_ You have nothing to report iri this part. Submit this form to the court with your other schedules
1 Yes

4. Llst ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each olaim. lf a creditor has more than one
nonpriority unsecured olairn. list the creditor separatety for each ciaim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular ctaim, iist the other creditors in Part 3.|f you have more than three nonpriority unsecured
claims iii out the Continuation Page of Part 2_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E 1ST can amc Last 4 digits ofaccount number YZS_ _ _ 403 00
Nonpriority Cred`ltor’s Name $__....m._...'_._._..._.
err i-ioss i_riNE When was the debt lncurrect? Ul@_m 6
Number Sirieet
PlscATAwAY Tciwriisi-riP w l 03854
city stare ziP code As of the date you iite. the claim is: Check atl that appiyi
n Contingent
Who incurred the debt? Chedi nne. n unliquidated
E Debtor 1 only El olspuied
Cl Debtor 2 only
Cl Debtor 1 and comm 2 only Type ot NONPR|OR\TY unsecured claim'.
n At least one of the debtors and another n Siudeni hans
n chen if wis claim is for a community debt n Obligations arising out of a separation agreement or divorce
_ that you did net report as priority claims
ls the claim subject to offset? |:l cone to pension or morn»shoring pond and otlior similar doors
q Ne g Dther. Specify COLLECTlDN
n ‘fes
|42 | no Asrnn FiEc Last4 digits cri account number 379__ __ ____ 5_6_0_5_r_0_0_
nonniorry credian none when was the debt lnowrod? 081'22!2(}1 5
7330 wEsT cane STFiEET NoFiTH
Number Sireet
wiciii'rn irs 61205 As of the date you fl|e, the claim is: Ctieck all that apply.
city Seite ziP code a Connngem
who lnrurrod ina noon cherry one Et unliquidated
i .
‘ 2 cantor 1 only m D'SP"t°d
El coordrz only _
n Debiori and Debtor 2 mm Type of NONPRIOR|TY unsecured claim:
n At least orie of the debtors and another n Studant loans
cl Obli ations arisi out of a separation a reementor divorce
m ch°°k " this claim 55 f°" a °°'"'““"“¥ debt mariou dld nor gunn as priority oialnirrg
ls the claim subject w arisen n Debls to pension or profit-sharing piens. and other similar debts
a No w Other. Specify COLLECTlDN
El res
'3 BODY RENEW Last 4 digits of account number _LI_N|§NQWN _ 309 go
Nonpriority Creditni’s hbme _ $
. When was the debt mct.lrred? 20 l 5
g 202 EAST NoaTHEFiN Lici~iTs BOul.EvAnD
§ Number Street
§ mcmng AK nm h tie tit th la' ' ' Che k ll that
i C_riy 5th Zipm Asoft eda you e, ec imrs. o a apply_
§ .
who incurred the debi? check one. n C°'j""_g°“t
< q El unliquidated
Debtor1 only n Dispuied
n Debtor 2 only

i:l Debtor 1 and Debtor 2 only

Type of NDNFR|ORITY unsecured ciaim:
n At least one of the debtors and another

El student loans

 

 

 

n Ch€€k if this claim is f°l' a community debt l:l Ob|igalii:ins arising out of a separation agreement or divorce
. if i that you did not report as priority claims
§ lange claim subject w o ? a Deth to pension or profit-sharing plans, and outer similar debts
D
q O'iher. 3 GEN.EEAL_DE.B_T__
il Ei res pedfy
Odicial Forrn 106E!F Schcdule E!F: Creditors Who Ha'ire Urisecured Claims page 3

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 24 Of 71

gagnon COFIBIN M. COFFN|AN

 

Filol Name Midclle Name Lest Name

Case number wmowrrl

m Your NONPRIGR|TY Unsecured Claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
4.4
COHNERSTONE Last 4 digits of account number _§_501_ _ _ s 53000
Nonpiiority Creuiiol’s Name luz/201 4
331 o ARCT|G BLVD Whon was the debt incuned? 09
Number Slreel _ _
AMCHOHAGE AK gm As of the date you flie, the claim ls. Chei:k all that apply.
city Stare ap cone El contingent
El unliquidated
Who incurred the debt? Checkione. cl Dispu!ed
53 center 1 oniy
3 Debtorz only Type of NONPR|OR|T¥ unsecured clelm:
§ Debmr1endDel:ltor2only n Swdenu°ans
N west one of the debtors and another cl Ob|igaiions arising out of a separation agreement or divorce that
cl cba k mm \a. . fn . d m you did not report as priority claims
c s c 'm is r a commumty e l;l Debls to pension or pmfit-shariinlens, and other similar debts
ls the claim subject to onset? q wm Sp@ciry COLLECT| N
d No
n Yes
il '
col=llilEnsroniE Last4 digits of account number §§15_ _ _ $M
Nonpriclrily Credilol*s Name
' 05129/2014
saw ARGT|B BWD When was the debt lncurred?
Number Sireel _ _ _
ANCHORAGE AK game As of lthe date you fl%e, the claim ls. Chedt all ihat apply.`
Cin SfBbB Z\P CDdB a antingen‘t
|J unliquidated
Who incurred the debt? Check one. El Disputed
B Deolor 1 only
L_.l Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El manion and manor 2 only L-_l modern loans
a At least one of me debtors and another n Ob|igetlons arising out of a separation agreement or divorce that
. . . you did not report as priority claims ‘
a Check Ifthls claim is for a community debt n nom to pension or Mt_shanng plans-v and emergim_llar debts
ls the claim subject to offset? 2 gwen gpedfy COLLECT|ON
d No
n Yee
"-6 l 1465 00
$ .
CORNE|:\STQNE La$'l 4 digits of account number Yg_§___ “____ ___
Nonpriority Cred'lbor‘s Name
samplinch 5va When was the debt lncurred? _QM`I 5
Number S€reet . .
mellong AK gem As of the date you file, lhe claim ls: Check all ll'let epply.
Cny state ziP conn CI contingent
El unliquidated
Who incurred the deht‘? Check one. |:l Disputed
a Debtor 1 only
El senior 2 only Tyoo of NoNPRloRrrv unsecured oiairn:
n Debtor 1 and Debtor 2 onlyl m Student loans
El At least one of the debtors and another g Oh|igauons arising our of a sewanon agreement or divorce that
n k .f h . you dld not report as priority claims
chen l t is dalm ls for a commonly dam m Deth to penslcm or profit-sharing plens, end other similar debts
ls the claim subject to offset? a given Spe¢l{y COLLECTlON
d No
l n Yes
Offic'lal Fonn 106E!F Schedu|e EIF: Creditors Who Have Unsecured Claims Pa934

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 25 Of 71

Demorq COFt’BlN M. COFFMAN

First blame llltiddle Name Lastillame

Case number watson

 

Your NBNPRlDRlT\" Unseoured Claims - Coi'itlnuat_.ion Page

 

. After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

4.1
CDFlNEnsToNE Last 4 digits of account number lQ€___?__ ___ _
§ Nonpriority creditors Name
§ - 06/'| 2120'| 4
j 3310 mch BLVD When was the debt incurred?
Number Street . _ _
ANcHORAGE AK 99509 As of the data you ti|e, the claim ls. Check all tl'latapply.
city stale zil= code E contingent
El unliquidated
Who incurred the deht‘? Check one. n Dispuwd

B oebiori only
Cl Debtor 2 only Type of NGNPR!OR|TY' unsecured claim: j
n Debtor 1 and Debtor2 oniy

El Student loans
El At least one of the debtors and another

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

El cheek ir this elairni f r
s o a community debt n Debts to pension or proEt-shaling plans. and oil'ler similar debts

 

 

 

 

 

le the olelrrr subject to offeet? - g Ome,_ Spedr., COLLEGT|ON
a No `
El Yes
eis l
COHNEHSTONE ` Lan 4 dlgns discount number Y-|E_ __ ___ $ 1 63-00
ilonpn'on'ty creditors Nerne `
1 211 1201 5
am ARCT'C am when wee the debt inourrod? 6
Number Sli'eet _
ANBHORAGE AK 99509 As of the date you tile, the claim ls. Checlt all that apply.
city slate zli= code El contingent
El unliquidated
Who incurred the deht? Checlt one. n 13pr

m Debtor’l only
Cl Debtor 2 only Type of NONPRIORITY unsecured ciaim:
El nootor‘l and Debtor 2 only

n Studerit ioans
El Ai ieast one urine doetore end onedier

l:l Obligetioris arising out of a separation agreement or divorce that
you did riot report as priority claims

u Check if this claim is for a commun' debt
mr l:l Debts te pension or profit-sharing plans. and other similar debts

 

 

 

 

 

ls the claim subject to oiiset? g mha¢_ Spg¢ify COLLECT|ON
a Ni:l
§ n Yes
il 1265 t 995.00
OORNERSTONE Last 4 digits of account number _ _ __
Nonpliority Creditor's Name
sain Al=lc.rlc ring When was the debt incurred? M`i 4
tit mber Street
:NCHDF\A_GE AK .9509 AS °f the dew you nle, the claim is: Check all that Epply.
my store zli= code El contingent
_ ij untiquidoiod
Who incurred the debt? Cl'leck one. m Dispumd
2 Debtor 1 only
El Dehwr2 only Type of NoNPRloRlTY unsecured clair-oz

El Debtor 1 and Debtor 2 only

m Sludent loans
cl At least one of the debtors and another

El Obligaiions arising oi.it of a separation agreement or divorce that

 

 

 

 

n ch chif . . . youdidnotreportas pn'orilyc|alms
a this ciaim ls fora community debt n news m pension or pmm_sharing wang and other similar debts
ls the claim subject to offset? a given Spe¢yry COLLECTION
El No
n ‘l’es
onoiel l=orm iot'rEiF schedule Eer creditors who l-lave unsecured claims ease 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 26 Of 71

penrod CDFiB|N M. COFFMAN

l-'irst Name Middle Name Lest Name

Casa number lrmouri)

 

E Your NONPR|OR|TY Unsecured Claims - Contlnua'l:lon Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entn'es on this page, number tham beginning with 4.4, followed by 4.5, and so forth.
4.10
conNEns'rorls Last 4 digits of account number __6§7§_ _ _ s 832_00
Nunpriurity Crediful"$ Name _ 06/21 IZO.| 6 n
3310 ARCT'G ELVD When was the debt maurde
Number street _ _ `
ANCHORAGE AK 99509 As of they date you filel the claim is. Check all that appiy.
cry sets zlP code ‘ El contingent
_ El unliquidated
Who incurred the debt? Checlt one. n Disputed
9 Debtor 1 only
El Debtor 2 only Type of NDNPR|DR|TY unsecured o|aim:
g Debtor1 end Debtor 2 only 5 Smdem loans
m 'east °"e °f the debt°'s and a"°“““' Et obligations arising out or a separation agreement or divorce that
l.`.l cite lt ir int cl t le ior 'i debt Y°“ did "°‘ "°'°°"°‘°’ p"°"“‘ dam
c 3 a m a °°mm““' y Cl Debts to pension or pmm-shaan plans, and other similar deth
ls the claim subject to offset? a when specify COLL.ECTION
a No
n ‘(es
4.11
SORNEHSTONE LHS'E 4 digits daQCUUnt number §935__ ____ _ $ 883-00
Nonprior'ity Crsdltl:lfs Name
woch BLvD Wheo was the debt rncurred? 02/ 261 201 5
Number Streat
ANCHORAGE AK game As of the date you file, the claim ls. Check all that appiy.
city slate zlP code |:l Contingenl
El unliquidated
Who incurred tha debt? Check one. E| D@Sp,md
B Debmr 1 only
0 sectorz only _ . Typo or NoNPRioRlTY unsecured claim:
g oebtnrt end Debtor 2 only E| student loans
m least one of me debm and wth cl Ob!igations arising out of a separation agreement or divorce lh'al
n Check if lh. l . l f . you did not report as priority claims
ls c mm s or a commumty debt m Debts to pension or proEt-shaiing plans. and other similar debts
ls the claim subject to offset't‘ g gterl Spnniry COLLECTION
a No
n Yes
rtc 6035 t 734.00
ool=lNEns‘ronlE Last 4 digits of account number m __ _ _
Nonpriority Creditol*s Narrls
sam AFlchc Bi_vn When was the debt lncun'ed? M'l 8
Number street
ANCHOHAGE AK 99509 As or the date you Iile. the claim is: Check all that apply.
city stole ar code n Contingent
7 |Il unliquidated
§ who incurred the debt? Cheok one. l:l proprith
a Debtor 1 only
n Debtorz only _ Type of NONPR|OR|TY unsecured ciaim:
g senior 1 and Debtor 2 only n evident means
N least one of the debtors and another n Obiigaiions arising out of a sepamtion agreement or divorce that
n check mh.s c|a. . . you didlnot report as priority claims
' 'm ls ma wm"“m'ty debt El Deotstc pension or pront~shsnng plane and other similar debts
le the claim subject to onsetr g when emery COLLECT|ON
E'l No
g tea
Ornciat Form 106ElF schedule ErF: creditors who l-love unsecured claims PQQG 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 27 Of 71

Debtor 1

CORB|N M. COFFN‘|AN

 

Finst Name Middle Name Last Name

CSSE number gewin

m Your NONFR|OR|TY l.lnsecured claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
4.13
migume Last4 digits of account number ig`\_`_l__ ____ _____ $ 61 4 00
NOn])flOl'i\'y Cl'BUl`mrB Nal’f'be - 02]06[201 7
ama AHCT|C BLVD When was the debt lncurl'led?
Number Street . .
ANCHORAGE AK gm As ol' the date you Ble, the claim ls. Check all that appiy.
City Sta\e ZIF' Code a Ci:lnljngerlt
El unliquidated
Who incurred the debt? Check one. n mismle
9 oeolor 1 only
|;l Debtor 2 only Type of NONPR|ORIT¥ unsecured claim:
g Debtor 1 and naomi-2 only g Swdem loans
Ai least one of the debtors and another n Ob"gauons arising out of a separation sigmon-lent or divome' that
n ch dc ifth. l . . . you did not report as priority claims
a ls c mm ls for a commumty debt n Deth to pension or proiit-shan'ng plans. and other similar debts
ls the claim subject w arisen q mm Spe,:if,. COLLECT|ON
g No
g Yes
4.14
DORNERSTONE Last 4 digits of account number §80_ _ _ $ 666.00
Nonprioriiy Cnerlitor's Name _ 11 712 1
331 0 AHCT|C BLVD When was the debt lncurred? 09 0 3
Number Street _ _
ANCHDRAGE AK gases A.s of the date you file, the claim ls. Check all that appiy.
city stale zlP code n contingent
D unliquidated
Who incurred the debt? Check one. g mspqu
2 Debtor 1 only
|:l Debtor 2 only Type ot NONPR|ORITY unsecured claim:
g oelmr 1 and Debtor 2 only n 9mm loans
At least °"e °f the debtors and another l:l Obiigaiions arising out of a separation agreement or divorce that "
Eich l¢iiilils l l l l ' d in y°““‘d"°"e°°"as""°""'°'a'm""
ec c a m S or a community a Cl Debts in pension or pmm-sharing plens, and other similar debts
is inn claim suhjentln nffset? Z given specify COLLECTION
21 lid
n Yea
4.15 _ _ 0661 $ 478.00
COHNERSTONE LaS‘l‘ dlglt$ of aG¢O\.lm number _ _ ___ ___ `
Nonpriority Creditofa Name
3310 Al=lc,'rlc 3va When was the debt lncurred? MQJ 8
Number Street
ANCHQRAGE AK 99509 As of the date you fi|e, the claim is: Ched< ali lhet appiy.
City Staie ZlP Code n Conlingent
L_.l unliquidated
Who incurred the dahf? Check one. n Disputed
a Debtor‘i only
\;l Debtor 2 only Type of NONPR|GRITY unsecqu cleim:
n tiewa and Debtor 2 only |J gmde loans
El At least one of the debtors and another n Oh;;ga“ons arising out of a separation agreement or divorce that
n cha k .f th. you did not report as priority claims
c l ls claim is for a community dam a Debls lo penelon or profit-sharing plane, and other similar debts
ls the claim subject to offset? n owen Spe¢lry COLLECTlON
a No
m ‘i'es
Offlcial Form 106E!F Schedule EiF: Creditors Who i-|avo Unse¢:ured C|aims page 4

CaSe 19-41084-MJH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 28 Of 71

Debtor 1

COHB|N M. COFF|V|AN

 

Flrsl Name Mtdd|e lthme Laa'l Name

Caee number lrknonm

g Your l'l°|lli’l¥l\'.‘llllT\r Unsecurod Clalms - Gon'tlnuatlon Pago

l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

`After listing any entries on this page, number them beginning witl't 4.4, followed by 4.5, and so forth.
4.16
conlisnsroNE Last 4 digits of account number q3_`|6_?'_ _ _
Nonpnority Crediiet*s Name _ l /20..| 6
3310 Ancrli: Bl_vn When was the debt tncurred? M_
Number $lreet
ANCHGRAGE AK AB of the date you iiIe, the claim ls. Check all lhel appiy.
city stole zlP code L__.l contingent
_ El unliquidated
Who incurred the dobt? Checlt one. r_~l Disputed
g Debtor1 only
Ci Debtor 2 only Type of NONPRlORlTY unsecured claim:
gusotoriand Dootorzonly m Smdeml°ans
N least one of the debtors and amf n Obligetions arising nut of a separation agreement or divorce that
i:l Check if this claim is for a community debt you d'd not m'_mn as pnomy d,a‘ms
L_..i Debts to pension or prolit-sharm plans, and adler similar debts
ls the claim subject to offset? a when Specyy COLLECTi N
g Nl:l
n Yes
4.11
GQHNEHSTDNE LBS'.' 4 digit$ Gf account number £40_ _ _ $ 555-00
Nonpnority Credltor’s Name i
l
33`0 ARCT|C BLVD When was the debt lncurred? 05/1 01201 6 §
Number Streel _ _ _ ;
ANCHOHAGE AK game As ofthe date you file, the claim ls. Chec:lt all that apply.
Clty Sla!e ZlF' Cod€ n CDntingent
Unl` uidated
. '3 iq
Who incurred the debt? Check one. n Dispumd
B Debtor 1 only .
m Debtorz only Type of NONPR|ORITY unsecured claim:
g Debtor1 and Debtor 2 only n modern loans
N leas' one °' me debtors and a"°'ha' \:l Ol:lligalions arising out of a separation agreement or divorce that
El ch l¢ irur i - you did not report as priority claims
ec ls cia m ls for a commumw debt n Debls ila pension or prof|t-sharing pians, and other simihr debts
is the claim subject to onsot? g given Spe¢n,. COLLECT|ON
Ei No
g res
4_18 70?4 $ 538.00
CORNEHSTONE l..ast 4 digits of account number m _ _
Nonprioriiy Crediliors Name t
sam Al=tcrlc al_vD When was the debt incurred? Y£g§_/_EQ“| 5
Number Street _ _
§ rangng AK gem As of the date you file, the claim is: Check all that apply_
gmi aero zlP code Ei Gontingent
§ El unliquidated
j Who incurred the debt? Checlc one. cl mspqu
1 2 Doolor 1 only
l El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§
z g Debtor 1 and Debtor 2 only n Sludem loans
l m least one of me debtors and another El obligations arising out of a separation agreement or divorce that
a check if this cla. . you did not report as priority claims
im ls for a community debt n Debls to permian or pro|it-ehan'ng plens, and other similar debts
ls the claim subjecttlo offset? n owen specify COLLECTION
21 do
§ n Yes
Ofiiciai Form 106EIF Schedulo EiF: Creditors Who Hatro Urtsecured Clairns PBQG 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 29 Of 71

mawa CORB|N M. COFFMAN

 

i-'lrst Name Midd|e Name Last Name

Case number connell

Part 21 Your NONPR|BR|'|'Y Unse~cured Clalms - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page. number them beginning with 4.4, followed by 4.5, and so forth.
4.19
conNEFlsToNE Last 4 digits of account number ig?l _ _
Nonpi'iniity Creditol’s Name _ 06/2.| /201 6
33103“01_|0 BLVD When was the debt incurred?
Number Streat _ _
ANCHORAGE AK ogsw As of the date you hie, the claim is. Chsck all that apply.
ell-y Swlte ZlP Code n Conttngent
. El unliquidated
Who incurred the debt? Chock one. m Dispubed
B Debtor 1 only
Cl Debtor 2 only Type of NDNPRIDRITY unsecured ciairn:
g nemorl and Deblorz only m modern loans
At 'east °“e °f me "°°°°'S and amer El obligaliono arising out or a separav'on agreement or oivoroe thai
m k if h. . . you did not report as priority claims
chen t cs claim ls for a communhy debt n Debts to pension or pruitt-sharing plans, and other similar debts
is tile claim someone arisen g owen Specy., COl_LECTlON
a No
n ‘l'es
4.20 |
GQRNEHSTQNE Last 4 digits of account number §17_ _ ____ $ 66.00
Nl:inpri`ority Credilor's Name
1
amoch ava When was the debt lncurred? 12/01/20 7
Number S"°E‘ Ao ih ute from ial i-cneoi< illnl l
precedence Ai< assoc d a a you l ’ o c m s' a a app y'
cir-y 3th ZIF C¢>de cl Contingent
El unliquidated
Who incurred the debt? Check one. cl Dispuwd
2 Debtor 1 only
Ei Debtorz only Type of NONPRlORlTY unsecured claim:
g Debtor 1 and Dooior 2 only n modern loans
N beast one of the dm and another n Obiigations arising nut of a separation agreement or divorce that
cl Check ifthis claim is for a community debt you dod nut mind as monty dialms _
cl Debts to pension cr protit-sharmg pians. and other similar debts
ls the ctaim subject to offset? Z` Othgr_ gpgcify COLLECTION
a Ni:l
n Yes
¢.21 . _ 4721 $ 255.00
GORNERSTGNE Last4 digits of account number _ _ _ _ _
Nonpriorily creditors horne
aslonec'rlc el_yl;l When was the debt incurred? Mi 3
Number Sireet '
ANCHDRAGE AK mason As of the date you fl|e, title claim is: Ci'leok all that apply.
Ciiy Sl.ate ZlP Coda n Conb'ngent `
_ El unliquidnloo
Who incurred the debt? Check one. n Dispmed
`, Debtor 1 only
n Debtor 2 only Type of NONPR|DR|T¥ unsecured daim:
g poster 1 ann Deblor 2 only 5 Sment loans
At feas‘ one of me debtors and another m Obligetil:lns arising out of a separation agreement or divorce that
\:l Chec|t if this claim is for a community debt you md not raw as monty d?‘ms
cl Debts to pension or promotean plans, and cl‘iher similar debts
ls the claim subject to offset? a owen gpecgy COLLECT{ON
a No
n Yes
Otticia| Form 106E!F Schedule EfF: Creditors Who Have Unsecured Claims pale 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 30 Of 71

Debtor-l COFlB|N M. COFF|VIAN

 

F|rat Name Midd|a Name Lasl Name

Casa number tricowni

g ¥our l~ldl'll’Rl°RlTY Unsecured Claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At"ler listing any entries on this page. number them beginning with 4.4, followed by 4.5, and so forth.
4.22
CDHNEHSTONE Last 4 digits of account number 1531 _ _
Nonprlorlty Credltora Name o?;.| 2/201 5
3310 ARCT|C wm Wherl was the debt incurred?
Number Streat ' _ _ _
ANC GE AK gases As cf the date you li|e. the claim ls. Check all that apply_
city stale zlP code E'.i contingent
g Un|iquidal)ed
Who incurred the debt? Check cne. m mspqu
m Debtor‘l only
n Debtor 2 only Type of NONPRIOR|TY unsecured claim:
g oeoio¢i and Demorz oniy n Student loans
N least one °fth° debtors and another \:\ Obligations arising out ot a separation agreement or divorce that
n k if . . . you did not report as pn'on’ty claims
shea th's da'm ls for a community debt a Debis il:l pension or`proEt-sliaring plans, and other similar debts
ls the claim subject to offset? a cher_ specify COLLECT|ON
4 a No
j n Yes
§
§
423 l
COHNEHSTONE Last 4 digits of account number EUQ__ _______ _____ $ 81 7.00
Norlpr`lonty Cradiiors Name
331 0 ARCT[G BLVD When was the debt mcurrad'? 04/30/201 8
Number Sli'eet
ANCHOHAGE AK game As of the date you tila, the claim ls. Check all that apply.
city state zlP code L__l contingent
El unliquidated
Who incurred the debt? Chack one. n nist
B Debtor 1 only
l:l Debtor 2 only Type of N€INPR|ORlTY unsecured claim:
g coblori and Debtor zonty n studen“oans
N least one of the debtors and another n Clbligations arising out i:lf a separation agreement or divorce that
Cl check if this claim is for a community debt y°" d‘d "°t '°'_°°d as p"°"t’ °IF""S . .
y n Deth to pension or protit-ahanng plans. and other similar debts
ls the claim subject to offset? Z omar_ SpE¢iry COLLECTlON
d No
n Yes
to l 44 c 618.00
OQRNERSTONE Last4 digits of account wmbar § _ _ _
Nonpnonty creditors Name
ssiunnt:nc Bt_vn When was tha debt incurrad? MQ_`| 6
Number Siraet
AWOHAGE AK 99509 As ot the date you fllc, the claim is: Ctleck all that apply.
city stole zlt= code C] Contingcnt
El unliquidated
§ Who incurred the debt? Check one. [] monoin
Debtor 1 only
n Debtor 2 only Type of NONPR|ORITY unsecured claim:
g Debtor 1 and Debtor 2 only cl Swdent hans `
At least one of me debtors and another cl Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you md not report as monty cl?|ms
u Dabts to pension or proii~sl'lanng plans, and other similar debts
is inc claim subject to offsch g given Spe@;f, COLLECT|UN
a rio
m Yas
Ofi`lcia| Form 106E1'F Schedule EIF: Creditors Who Have Unsecured C|aims Page 4

CaSe 19-41084-‘|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15` PQ. 31 Of 71

palm-1 CORB|N M. COFF|V|AN

 

Flret Name Mlddla Name L£st Name

CBSG number {ifloidwl'l.`l

tour NO|IPR|ORITY unsecured claims - continuation Page

 

 

425

 

 

CORN EFl STONE

 

Nonprlonty Credil.ors Name
3310 ARCT|C ELVD

 

Number Streat
ANCHORAGE AK 99509

 

Cii'i Siaoa ziP code

Who incurred the debt? Check orle.

a Debtor 1 only

n Debtor 2 only

n Debtori and Debtor 2 only

cl At least one of the debtors and another

lIl check if this claim is for a community debt
is the claim subject to oftset?

After Eisting any entries on this pago, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number 2579_ _ _

When was the debt incurrad? 02/1 131/201 4

As of the date you tlie. the claim is: Ctleck all that apply.

n Contingent
D unliquidated
ill oisputcd

Type of NONPR|OR|TY unsecured claim:

n Studarii loans

n Obligalions arising out of a separation agreement or divorce that
you did not report as priority claims

n Debls to pension or profit-sharing plarls, and other similar debts

g owen Specif,, COLLECT]ON

 

 

 

 

 

 

 

 

 

 

 

 

 

§ a No
a Yes
426 |
GOHNERSTQNE LaSt 4 digits d account number _0___274_ _ _ $ 362-00
Nonprionty Crecliiors Name _ 03102[201 8
331° AHGT|G BLVD When was the debt incurrod? __
Number Si.raat _ , _
ANCHCRAGE AK game _ As of the data you tile, the claim ls. Chacli ali thai apply.
city stole ziP once n Colltingent
_ El unliquidated
Who incurred the debt‘? Chack one. n Disputed
m Dal:ltor1 only
a DabtorZ only Type Of NoNPR|URiTY unsecured Claim:
g Dabti:ir1 and Debtor 2 only n Studgnt loans `
At least one Df the debtors Elnd another n obligations arising out of g separation agreement or divorce` that
El Checlt it this claim is for a community debt you did mt report as priority claims
El coors lo pension or pmlit_chnnng plans. and oihct similar doors
ls the claim subject to offset? g gwen gpooify COLLECTlON
a No
§ cl `l'es
OORNEHSTONE Last 4 digits of account number _ _ ____ ______
Nonprioril.y Creditol*s Name
3310 AHG.HO BLVD When was the debt incurred? 06/21;2016
§ Number Strasi .
§ ANCHQRAGE AK 99509 As ortho date you nle, the claim is: Checlt all that apply.
§ city Sialie ZlF' code l:l Cont|ngent
§ El unliquidated
§ Who incurred the debt? Cbeck one. n Dicputed
§ 2 Debtor1 only
n Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor2 only g Studem loans
At least one of the debtors and another n emmath adsing out of a separation agreement or divorce that
. . . you did riot report as priority claims
§ n shack 'f this claim ls for a commumty dam n Debts to pension or proiit~sharing plans, and other similar debts
§ ls the claim subject to oil’fset? a chen gpe‘jfy COLLECTFON x
§ a rio
§ D Yes
l __-_ m__, 1 _
Ofiicial Fonn 106EIF Scheduie EIF: Creditors Who Have Unsecured Claims page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 32 Of 71

 

 

Fl'st hhmc Middte Name Last Name

Case number li'loio»n)

m Your NONFR!ORITY Unsocurlod Clalms -- Gontlniiat:ion Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
4.23
®RNERSTONE Last 4 digits of account number §3_§__ ____ ___ $ 282 00
Nonpriority Creditol’s Name
3310 AHCT|C BLVD When was the debt lni:url'ei'.l? 081 251 20 1 4
N""'b°r S"°°‘ Aeoitii d to tit th la' ' -cneol< tim l
ANCHUHAGE AK 99509 o a you e, e c im ts. a at app y.
city state zlP code El contingent
EI unliquidated
Who incurred the debt? Check one. n Disputed
B connor 1 only
|:l Debtor 2 only Type of NONFR|DR|T¥ unsecured olairn:
g Debtor 1 and Debtor 2 only n Studem lung
At mast °"° °f the debtors and another \:l Ol:lligat'lons arising out of a separation agreement or divorce that
El check tr this claim ia ior a oommunity debt Y°“ md "°t mm as p"°"'y '°'_a'"‘$ _ _
n Debts to pension or proiit-shanng plans, and other similar debts
ls the claim subject to offset? a gmer_ gpecify COLLECTION
a No
n Yes
429 |
conNEns'l'oNE Last 4 digits ct account number YGZ_ _ _ $_1_(.`&(_]9_
Nonprionty Credltore Name
3310 mcmc BLVD When was the debt lncurrod? 1 O/ 291 2014
"“'"°e' mm nail-iad fiien l' "o
ANCHCRAGE , AK 99509 o t ate you , t o c aim is. heck all that appty.
city state zlP code El contingent
Unliqutda‘i:ed
n .
Who incurred the debt? check one. n Disputed
Debtor1 only
Ci oeotorz only Type of NONPR|OR!TY unsecured claim:
g benton and oeolor 2 only m Smdem loans
N west one of me debt°'s and emma n Ob|igations arising out of a separation agreement or divorce that
l:l Checlr. if this claim is for a community debt you md nm report as monty c|_a'ms . .
n Debts to pension or proEt-shanng plans. and other similar debts
is the claim subject to offset? Z gil-,Er_ Specify COLLECTlON
d No
Cl ‘r'es
_|430 _ _ 7496 s 169-00
conNEFlsTolliE Last4 digits of account number ____ ____ _____ _____ °°__
Nonpriority Creoilll:ll‘s Name
3310 ARCT|C Bl_vg Whon was the debt incurrod? M'| 5
Number Sueet
ANEHOHAGE _ AK 99509 As of the date you fl|e, the claim |s: Check all thatapply.
city Seiie ZlP Code m Contingent
_ Et unliquidated
Who incurred the debt? Check one. n Disputed
2 Debtor 1 only
l:l Debtor 2 only Typo of NDNPR|DR|TY unsecured claim:
g center 1 and Debtor 2 only 5 Studem loans
m least °“° °f me debtors and a"°“‘e' Et obligations arising out or a separation agreement or divorce that
\:l Check if this claim is for a community debt you md nm report as mm d:a‘mS . .
FJ Debts to pension or profit-shaan plans. and other similar debts
ls the claim subject to offset? n owen spe¢iry COLLECTION
d No
n Yes
Oilicial Fonn 106EIF Schedu|o EIF: creditors Who Have unsecured Cla!ms Page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 33 Of 71

german CORB|N M. COFFMAN

 

Flrst Name Mid¢ile lhn‘\a Last diane

Cass number miami

Your NO||PR|OR|TY l.|nsecured Claims - Continual:ion l"age

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page. number them beginning with 4.4, followed by 4.5, and so forth.
4.31
cioi=iNEFisTciNE L“t“ digits °i“°°“m number -6-5-4-5-’- _- -- $ 627.00
Nonpriofily Cl'Bdil.Dfs Name _ 1 2105/201 6
3310 mom sum When was the debt lncw'red?
Number Street
ANCHORAGE AK mms As of the date you fi|e, the claim ls. Cheek all that apply.
cry some ziP code l:l comingeni
. U unliquidated
Who incurred the debt? Check one. m Dispmed
a Debtor‘| only
Cl Debtor 2 only Typs of NDNPRIORITV unsecured claim:
g Debtori and Debtorz only n Smdem loans
Ai least me °f the debt°r$ and another l:l Ob!igations arising out of a separation agreement or divorce lhal
El Check if this claim is for a community debt you did nm winn as monty da'ms . .
n Debls to pension or profit-sharing plans, and cii'ier similar debts
ls tha claim subject to offset? g gmer_ gpeci{y COLLECTION
El No
n res
4.32 | ,
- CDRNEHSTQNE Last 4 digits of account number § 1_?____ ______, m $ 550.00
Nonpriority Crediiofs Name
sam mens BLVB When was the debt incurred? 1211 6!2015
Number Sm‘ file h l ' ' - check aii iii i i
ANCHQHABE AK 99509 As of the dais you , t o o aim ls. a app y.
cary Siaia ziP code Cl Cqmingem
El uniiquiriaieci
Who lncui'r\ed the debi? Ci'ieoir ons_ cl mispqu
2 Debtor 1 only
\:l Deber only Type of NON?R|ORITY unsecured claim:
g Debtor 1 and Debtor 2 only n Swdem hans
m least one of me debtors and smth cl Db|igations arising out of a separation agreement or divorce ihat
El check irons claim is ima community aunt Y°“ "“' “°t m‘_’°'t as '°"°"'y di""‘s _ _
n Debis w pension cir proit-shanng plans, and other similar debts
ls the claim subject to offset? g Oiher_ gpe¢ify COLLECT|ON
El No
n Yes
m l 1266 $ 229.00
CORNEnsToNE Last4 digits ci account number __ _ _ _
iionprioriry cmdiwrs Name
saw Aacnc ai_vo when was the debt incurru¢i? M'l 4
Number Street » .
ANCHOME AK gem As of the data you i|e, the claim ls. Check all matappiy.
guy Siaie ZiP Ccida n Contingenl
_ El unliquiaaied
Who incun‘ed the deht? Check one. n Disputed
a Debtorl only
El Deber only Type of NONPR|OR|T‘( unsecured ciaim:
g Debtor‘l and Debtor 2 only n S‘udent loans
At least one of the debtors and ammar n Ob|igations alising cut i:if a separaiion agreement or divorce that
Cl check ii this claim is for a community dam ’°“ d'd "°‘ '°'_’°" as p"°"ty °'_a'ms . .
_ |:l nobis to pension or proiit-shanng plans, and other similar debts
ls the claim subject to offset? a Oihm_ SpE,Cify COLLECT|ON
g Ni:i
l:l res
Offioial Form 106E/F Schedule EIF: Creditors Who Have Linsecured Claims Page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 34 Of 71

 

Debtor 1

CORB|N M. COFFMAN

 

Hrist Name Middle Name Last Name

Case number tramunti

Your NOHPR|GR|TY l.|nseculiecl claims - Continuation Fage

 

 

 

 

 

 

 

After listing any entries on this page. number them beginning with 4.4, followed by 4.5, and so iorth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.34 -
COHNEHSTONE Last 4 digits of account number _7§1£__ __ _ $ 221 00
Nanpriority Creditr.ir's Nama
3310 ARGT:G BLVD When was the debt incurred? 1 1/01!2017
""'“°°' St'“al lis fine date nic in cl ' ' -cncclt ii mci
ANclionAeE nic sisan o you ‘ a mm '5` a apply
City Slate Z|P COGB n Contingeni
_ El unliquidated
Who incurred the dobt‘? Check one. n Disputed
9 Debtor 1 only
l`J Debtor zonly Type of NONPRIORITY unsecured claim:
g Debtor 1 and Debtor 2 only m Swdem loans
At least one of the debtors and ammar cl Obligations arising oi.it of a separation agreement i:lr divorce that
El check ii ihis claim is ici- a community debt "°" d'd "°' 'e‘_’°d as °"°my °'.a'ms . .
n Debls to pension or profit-sham plans, and other similar debts
ls the claim subject to o'l’l’set? a when Specify COLLECTI N
a No
cl Yes
lies l
l::REDrr uN i l.ast 4 digits of account number EOO_ _ _ $”§B:_QQ_
Nonpriority Crel:liiors Name l
1941 ABBGTT nom Whan was the debt lni':un'ei:l?l 09/18/2015.
Number Strsel fit h la_ _
AMCHOHAGE AK 9mm As of the date you s. t e c im ls. Check all that appiy.
Ciiy Siais ZiP Coda n Cnritingent
_ |J unliquidated
Who incurred the deth Ciieck one. m Disputad
a Deb'li:ir‘i cirin
El Debtor 2 only Typo of NONPR|OR|'|'Y unsecured claim:
§ Dcnmti cna Debtor-2 only n Studem mens
At least ana of the debtors and another cl Obligations arising oul of a separath agreeth or divorce that
El Check if this claim is for a community debt you did not report as momy dams
n Debis to pension or prof|i-sharing plans, and other similar debts
ic inc claim subject to arisen d when Spec-r¢y AUTOMOB|LE
l a No
' n ‘l"as
4.35 $ 491.00
CREDi-r UN 1 Last 4 digits of account number _?§95_ _ _
Nonpl'iority Credii.or's Name
1941 Aaai;i-n- prong When was the debt incurred? M`l 5 7 §
l Number Straet . .
§ ANCHORAGE AK assur As ot the date you tile. the claim is: Check all thai sppiy.
§ city slate zlP code El Ccniingent
§ _¢ El unliquidated
Who incurred the debt? Check one. n D-[sputed
§ a Debtor 1 oniy
El center 2 uniy Typc of iii:iiil#iilcii=ilillf unsecured claim;
‘ garrison and ocblctzcnly n Swdemmns
At least one of me debtors and another u Ob|igations arising out of a separation agreement or divorce that
El check if this claim ic rcr a community debt y°“' °'° "°t 'EP°“ as p"°"“' E'i""“ . .
n Deimi to pension or proiit~shanng plans. and other similar debts
ls the claim subjectto offset? n owen gpecify CFlEDlT CAF{D
§ d No f
§ n Yas
' §
Ofiicial Form 106EIF Schedu|e EIF: Creditors Who Have Unsecured Claims Page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 35 Of 71

newa coaelu M. coFFMAN .

 

First Name Middie Nerm Lasi Name

CSSE number (irlcim)

Your NGNPRlCRlTY Ul'isei:ured Clalms - Col'itlnilatlon I"ag¢

 

§

§ After listing any entries on this page, number theme beginning with 4.4, followed by 4.5, and so tortii.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

car
wmth ELECTH|C Last 4 digits of account number W£NQ_\_NL $ 400_00
Nonpriority Cred'itol*s Name
sam ELECTHON DRNE When was the debt incurred? 201 5
Number S"“‘ As t tli date tile the claim ic- check ali that a l
nilic:Hoi=iAcE Ai< essia o s you ' ` pp y`
city slate ziP Con Ei contingent
El unliquidated
Who incurred the deth Check one. n Dispuled
H Doiiii:n t only
|:l oobtor 2 only Type of NONPR|ORITY unsecured ciaim:
g Dobtoriandoobtor2only cl Studenuoans
At least one of me debtors and another n Ob|igaliorls arising out of a separation agreement or divorce mat
El check ii this claim is for a community debt y°“ d'd “°t mF‘°" as P"°"“' °"_""'5 _ _
` cl Debts in pension or prolit-eharing plans, and other similar debts
§ is thc claim suhjoctto crisct? q Oym,_ Spedyy UT|L|T|ES
4 g No
n \"es
cas |
anolT coLLEoTloN senvlces Last 4 digits afdcqu lumbar .§QB_Q_. ___ __ $ 369-00
Nanorioniy monitors alamo
2 wELLS AVE When was the debt lncurred? 09/20/201 6
Number Siieat
NEWTON MA 02459 As of the date you me, the claim ls. Check all that apply.
city _ Slate zlP code |:l Contingerit `
. n Unliquidated
Who incurred the debt? Check orle. |:| msputed
n Debior1 only
Cl ocolor 2 only Typo cf noiiPRloRiT‘r unsecured oiaim:
g benton and Debtor 2 only n Smde"t loans
M least one °f the debtors and another Cl Cibligations arising out of a separation agreement or divorce thai
L_.l Check it this claim is for a community debt you d'd nol NP°F' as priddy simms _ ,
cl Debts lo pension or prolit-sharing plans, and other similar debts
le the claim subject to offset? Z when specify COLLECTION
a No
n ‘l’es
439 l 1 1000 00
$ .
clanlT union 1 Lan 4 digits of a¢¢\"\lnl number gume
Nonpnon'iy creditors Name '
1941 ABBOT|. nom thn was the debt lncurred? 201 5
Number Streel . .
ANcHoHAGE AK 99501 As of the date you file, the claim is: Check all diet apply.
C`rf¥ Slzlrl Z|P C¢da m Coi'itingent
Uniiquidated
_ El
Who incurred the debt? Check one. m Dispuled
E Debtor 1 only
|:.l Debtor 2 only Type of NONFR|OR|TY unsecured claim:
§ g Debtor 1 cna ool>tor 2 only m Studem loans
At best °"e °f me dem°rs and a"°ther Cl Obligaiions arising out of a separation agreement or divorce that
n check if this cl . . you did not report as priority claims -
mm ls for a community debt n Debis to pension or pmm-sharing plans, and other similar debts
ls the claim subject to offset? g owen gpedfy AUTOMOBiLE
d no
L_-l Yes
Officia| Form 106EIF Schedu|e EiF: Credltors Who Have Unsecured Claims Page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 36 Of 71

DGMGH CORB|N Nl. CGFFMAN

 

Fllst Name \lliddle Name last Name

Case number (,l'lmawnl

g Your NONPR|ORI'|'Y l.lnsecured Claims - Contlnuatlon Fago

 

l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Afl;er listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
4.40
oP'r EomAvl Last 4 digits of account number QZ_`[_ ___ ____ s 1 1552_00
Nonpriority Creditor's Name _ 04/21 1201 7
90 Box 9635 When was tha debt lncurrod? _
Number Street
W"_KES BAHHE m 187?3 As of the date you flle, the claim ls. Checlt all that aDD|V.
city Siare zlP Oode U Conlingem
U unliquidated
Who incurred tha debt? Checlt ona. a Dispueed
a Debtor 1 only
|:l Debtor 2 only Type of NONPR|DRITY unsecured claim:
g Debtor 1 and Debtor 2 only g Smdem loans
m least one of the debtors and another L_.l Ob|igalil:lna arising out of a separation agreement or divorce that
m Check if this claim ls for a community debt you md not mem as prde ch'ms _ ,
cl Debts to pension or profit~shaling plans, and other similar debts
ls the claim subjectto offsot? n gwen gpe¢m,
n No `
cl ¥as
4.41
oP'r Eo)lilAvl Lastil digits of account number QU‘l-_ _ _ $M
Noripriollty Credltoi‘a Name
FD Box 9635 When was the debt incurred? gllg_§_/__z_g_'l 8
Numb°' S"°°t f th date til lll cl z ' - check ii mut
wll.l<Es amos FA iam As n 8 you e’ a a m 'S' a apply`
city state zlP code a gontinggni
El unliquidated
Who incurred the dabt'? Check l:lne. n Disputed
2 Debtor‘l only
D Debtor 2 only Type of NUNPR|OR|TY unsecured claim:
g oublnri and oel;nurz only d S!udem loans
N west one °f the debtors and ammar n Obligations arising out of a separation agreement or divorce that
n check if th.s cla. _ fo you did not report as priority claims
l 'm ls r a community debt n Deth to pension or protit-sharing plans. and other similar debts
ls the claim subject to offset? El other. specify
a No
n Yes
‘-4-°- ' 5 2444.00
Dp'g ED;NAV| LBSf 4 digits of account l'll.lrnhel’ 9§21_ _ _
Nonpn'ority Cred'rtor's Name
g PO Box seas Wl'lell was the debt incurred? M_Q_'l 8
Number street _ _ _
W|LKES EAHHE PA mm As ot the date you Hla, the claim ls. Chack all that apply.
city slate zii= code E] contingent
n Unliquidated
Who incurred the debt? Check one. 0 mspqu
2 Debtor 1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured clalm:
goemortantloebturzonly a Mem|°ans
m least one of the debtors and another cl Obligalions arising out cf a separation agreement or divorce that
a Checlt if this claim is for a community debt you md not report as monty dams _ ,
n Debts to pension or prolil-shanng plans, and other similar debts
ts the claim subject to uffse‘l? l:l Other_ Speoify
i
m No g
n Yaa §
........ §
Ofticla| Form 106EIF Schedule EiF: Creditors Who Have Unsecured C|aims Page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 37 Of 71

period COFiBlN Nl. COFFMAN

 

First Name Midd|e Name Laai Name

Case number irrational

m Your NBNPR]°RI‘|'Y Unsecured claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page. number them beginning with 4.4\, followed by 4.5. and so forth.
4.43 n
DPTED,¢NAV| LBSf 4 digits ofacool.lnf mirrle mci _ __ $ 3741 00
Nonpriority Creditol*s Name _ 01 103/201 8
PO Box sess Wherl was the debt lncurred?
Number street
' ’ : i t .
wILKES BAHRE PA mm As of the date you lile. the claim ts Checit al tha apply
city Stete zlP code Cl contingent
El unliquidated
Who incurred the debt? Ci~lecit one. n nist
g Debtor‘i only
cl Debtor 2 only Type of NDNPRlOR|T‘l' unsecured claim:
g oeoiori and Debtor 2 only Studanuoans
m least one of me debtors and a"°mer la Obiigations arising out of a separation agreement or divorce that
k . . . . . you did not report as pnonty claims
n chec d this claim is for a commumty debt n Deth in pension or protit-shaling pians. and other similar debls
is the claim subject to offset? |:I other_ speoify
a No
n Yes
4.44
FMS mo Last 4 digits of account number YB5_ _ ___,__ $ 332 .00
Nonpriority Creditor's Name _ /1 12 1
31 o 5 E SKELLY DH when was the debt rnourrod? 04 8 0 8
Number Strael
_mLSA oK was As oftha date you lile, the claim ls. Check ail that apply.
city state zll= Cocle ill contingent
El unliquidated
Who incurred the debt? Check ona. n D|Sputed
B center 1 only
El centum oniy Type of NoNPrtloRlTY uneeouretl elaine
g Dabtor1 and Debtor 2 only n Studem loans
N least one of me debtors and another n Obligaiions arising out of a separalion agreement or divorce that
a check if m.s cla. l . you did not report as priority claims
l 'm s for a commumty debt \:l Deth to pension or proiit-sharing plans. and other similar debts
ls the claim subject to offset? g mhgr_ Spgcify COLLECT|ON
a No
l:l "t'ec
4.45 . . 1251 $ 147.00
l=Ms llvc Last 4 digits of account number _ _ _ _ _
Nonpriority Creditofs Name
3105 E sr<El_l_Y nn When was the debt lncurred? M'l 8
Number street
1 TULSA _ OK 74105 As of the date you fl|e, the claim is: Cnecit all that apply.
§ city state zlP code n Coniingent
i
g L`.l unliquidated
§ Who incurred the debt? Checlt orie. |:| nisputgd
2 oebwr 1 only
Ei oeowr 2 onry Type of l~loNFl=tlortlTY unsecured ciaim;
n Debtor t and Debtor 2 only n Smdem loans
n m west one °f the debt°rs and another El Obligalions arising out of a separation agreement or divorce that
§ Cl cheek ir title claim ie for a eomrnuniry debt ’°“ "“ “°* ""F’°“ as P"°'"Y °'f"'“`°’ . _
§ l:l Dabts to pension or profit-shaan plans, and other similar debts
i re ute claim eubjeerto desert q Omer_ emery COLLECT|ON
§ E No
E n Yes
onieiel i=ornr iooErl= sehedure Err-': creditors who irene unsecured claims vega 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 38 Of 71

named COHB!N M. COFFMAN

 

Flrst Name Midde thrne LastName

Case number trommi

m Your N°NPR|OR|`|"{ ilns¢cured claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
"‘° - - 2992
mg mg Last 4digits of account number _ _ _ __ $ 1 793_00
Noripriority Creditol*s Name l l2 1
3105 E SKELL¥ DR Wheri was the debt lncuried'? 04 18 0 8
Number S"e°` Aeortir d te lii th la‘ ‘ -cn ir tltnt
TULSA OK nms e a you e, a c im ls. ec a a apply.
Ci*lr Sfale Z|P C°de a Conlingent
El unliquidated
Who incurred the debt? Check one. n mspmed
B Debtor 1 oniy
§ El occur 2 only Type cr iloltPRloRiTY unsecured clelm:
z goebtorlcndoehtorzcnly n Studennoans
m seas one of ma debtors and another cl Ob|igattons artslng out of a separation agreement or divorce that
El check lt this claim is for c community debt Y°“ d'd "°t m‘_’°'t as ""°"" °'F""'S _ _
l:l Deots to pension di profit-sharing plans, and other similar debts
ls ttie claim subject to offset? a gwen Spedfy COLLECT|ON
Z No
m Yes
4.4?
cnuNoEn co Last 4 digits of account number WMOLJN_ 535_9_0_.(19_
Nonprionty Creclitoi‘s Name
MAHCTIC BCNLEVARD When was the debt incurred? 201 5
"°"`b°' S“°t ne 'i the date tii th i l ie- ch ir inn
ANCHORAGE AK gases ° you e, e c a iii . ec a at appiy.
city state zlP code El Corningcnt
_ D unliquidated
Who incurred the debt? Check one. |:l mm
a Debtor‘l only
n Debtor 2 only Typa of NONPRJORIT‘|' unsecqu claim:
g Debtorl end oeutorz only n gmth loans
m least one of me deems and a"°mer El Obngations arising out of a separation agreement or divorce that
l:l Check if this claim is for a community debt you md nol report as many c|a'ms _
E| oeols ic pension or pmm-sharing piene, end other elnnler debts
is tire claim subject tc offset? g rymer Specny UNPAlD FtENT
a No
n Yes
El 1000 00
l $ .
JEFioMEs Fui=tNlTuFiE Last 4 digilS of account numb@l’ WULVN_ §
l
Nnnpriority Creditors Name [
775 FLAZA GOURT When was the debt lncurred? 201 8 ;
number street _
cnul_n ylst-n m 91910 As of the date you filo, the claim is: Cheok all that appty.
city state ziP code ij nonunng
_ Ei unliquidated
7 Who incurred the debt? Crieck one. n Dispmed
§ a Debtor 1 only
§ El center 2 only Type of NoiiPitioRrrY unsecured clelm:
l g Debtor 1 end Debtor 2 only m Smdent mens
§ m team one of fha debtors and another m Ob|igations arising out of a separation agreeth or divorce that
§ El check if this claim ie rcr a community debt y°" d'd "°‘ '°p°" as p'i°my da""S
§ C\ Deth to pension or pmm-sharing plans, and other s|ml|ardst>ts
§ le the claim subject to arisen g when epec;ry FUHN|TURE LOAN
§ d No
§§ n \’es
Oflicia| Form 106E!F Schedule EIF: Credltors Who l-|a\re Unsecured Claims page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 39 Of 71

perm-1 CORB|N N|. COFFMAN

 

Hrst Name lillddle Name Last N¢no

Case number (irimdwnl

Your NONFR|OR|T¥ l.|risecured G|alms - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aftar tistlng any entries on this page. number them beginning with 4.4, followed by 4.5, and so forth.
4.49
i.iol<lNLEY rowan APAFrrMENrs Last 4 digits of account number _WQ_JLVN_
Nonpriority Creoltors Name _ 2 1
337 4TH AVENUE When was the debt incumid? 0 6
Number Smt As of the date you fl|e, the claim is: Cneck all that appiy.
ANcHoRAGE Al< oasdi
city Sitaie zlP code n Comingem
|J unliquidated
Who incurred the deht‘? Check crie. a pmpath
a Debtor1 only
a Debtor2 only Type of NONPR|OR|TY unsecured claim:
g oeninrt and Debtorz only El student loans
At m one of me debtors and ammar L_.l Db|igatii:lns arising out of a separation agreement or divorce that
' ' claims
n h k if h. . . 2 mmun debt you did not report as priority
c so t ls c|a'm is for l co ny cl Debts to pension or profit-sharing plans. and other similar debts
is tim claim subject to arisen q other specify UNPA|D RENT
a ltld
El Yes
4.50
NArlol~lwlnE necoin=lY srs '-"“* ‘ digits °f a°°°""* number WUQWE- $M
Nonpiiority Creditor's Name
When was the debt incurred? M'l 9
3000 KELLwAY on
Number street ' . . _
CARROLLTGN Tx As of the date you ile, fha claim ss. Check ali that apply.
Cil'r 51319 ZiF' C\'-'de cl Conlingent
El unliquidated
Who incurred the debt? Check ano. g Disputed
2 Debtor 1 only
El Deber only Type of NONPR|OR|TY unsecured claim:
Cl Dehlar1 and Debtor 2unly cl Smdenuoans
g N least one of the debtors and another n Ooligations arising out of a separation agreement or divorce that
. _ . . you did not report as priority claims
n check if mls dam ls for a commumty debt n Debts to pension or proit-shan'ng plans, and other similar debts
is the claim subject w arnett d owen specify COLLECT|ON
l?.l Nn
cl Yes
4.51 UNKNOWN $ 200.00
pLANET F|TNESS LaS'\ 4 digits dartmle ullmbe __ _________ __ __
Nonpi‘lority Cred'rtcli"s Name
1920 wEST DlMOND EOULEVARD When was the debt incurred'i‘ 201 3
Number Sireal: - ~ .
ANCHDRAGE AK 99515 AS of the data you file, the claim is. Checii; all that apply.
guy sets zlP code L_.l Coniingerit
El unliquidated
Who incurred the debt? Check one. El Displ.rted
B' Debtor 1 only
El Debtor 2 only Type of NONPRIORITY unsecured clalm:
g Debtor 1 and oebidr 2 only _ n Sludem loans
At least one of the debtors and ammar cl Obilgations arising out of a separation' agreement or divorce’ that
. you did not report as priority claims
n check " this claim ns for a opmmunity debt n Debtsto pension or prolit-snanrig' plans, and cillt'iar simila' ` rdatit.s
ls the ctaim subject to offset? m othay_ gpg¢;ify GENERAL DEBT
m No
El Yes
Oilicial Fonn 106Ell”-’ Schedule E!F: Creditors Who Have Unsecured Claims Page 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 40 Of 71

 

patton COFiB|N M. COFF|V|AN

 

Firat Name Middie mma Last Name

Casa number [iritnowni

m Your NONPR|OR|'|'Y Unsecure¢l claims - continuation Page

 

 

 

 

 

 

 

Atter listing any entries on this page, number them beginning with 4.4, toilowed by 4.5, and so forth.

 

 

 

 

 

 

B Debtor 1 only

El Debtorz only

lIl Debtor 1 and nebtorz only

El At ioasi one of ina debtors and another

El cheek initio saint ia tot a oonununity debt
ls the claim subject to oilfsat?

Type of NON?R|DR|TY unsecured claim:

Cl Studeni loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

El cents to pension or profit-altering plana, and oiliar similar costa

g Other. Speoify GENEFlAL DEBT

 

4.52
PHDGRESSNE ,NSL,RANCE i.aot 4 digits otaooount number B|QICMN_ s 3500_00
Nonpr'ion'ty Creditor's Name 2 1
sam wlLSON MlLLS nom When was the debt lncurred'? _L
Number Street As of the date you tile, the claim is: Cnecii all that apply.
MAYFlELD on 4414.3
city state zlP code n gormngem
El unliquidated

Who incurred the debt? Check one. |:| mem

a Debtor1 only

El Debtorz only Type of NDNFR|OR|T‘|' unsecured claim: '

g Debtor 1 and Debtor 2 only [l gmth loans

N best one of me debtors and a"°me' |:l Obtigatiens arising not of a separation agreement or divoioe that
. . . . you did not report as priority claims '

n check sims dalm ls for a community debt cl Deth to pension or profit-sharing plans. and other similar debts
ls the claim subject to offset? a other_ Specify lNSUFlANCE DEBT

d No

FJ Yes

4.53 l

PnoGl=lEsslvE LEAS|NG Last 4 digits of account number §§WUL nw
Nonpriority Creditors Name _

256 wE$T DATA umwa When was the debt incurred? 29 l §

Number street _ _

DHAPER U_r _ As of the date you tile, the claim is. Gheck ali that appiy.

city state zii= code El conilngent

_ Cl unliquidated
Who incurred the deb'i‘? Ciieck one. n Disputed

 

 

 

 

 

 

 

 

z n No
j n ‘l"es
454 l 4500 00
$_....___'_
SOUTH SOuND RAD|QLOG\( LBS\ 4 digits UfEGSOl.I¢\t l'll.ll'l'lbel’ WMCLNN_
Noriprioriiy Creditor'a Name 201 6
am Eiislen nvo itol=iriliinsr when was the debt '"°"'"°d? --~_
Number Sireet .
myMpm wh 95505 As of the date you tile, the claim is: Check all that apply.
city Sia'ie zlP code El Coniingent
. El unliquidated
Who incurred the debt? Check one. n nisz
2 Debtor1 only
El Debtorz only Type of NONPR|ORITY unsecured ciaim:
g Debtor1 and Debtor 2 only n Stl,ident loans
At least one of the debtors and another n Ob|igati°ns arising out of a wmth agreemant or divuch hat
n ch k if . . d you did not report as priority claims
ec th's claim is '°r a comm"mty am |Il petite to pension or priest-sharing plans. and other similar denis
IS the daim Subject llo offset? a O|har_ SpEGi-fy MED|CAL
g No
n ‘i'eis
Otiiciw Fonn 106EiF Schedule Ei‘F: Creditors Who l-lave Unseci.ired C|aims Pa§e 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 41 Of 71

miami COFiB|N M. COFFMAN

 

Fllst Name tindle Name Last Name

Case number irioiowm

'{ol.lr NONPR|UHITY misconer Clalms - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so fcrth.
4.55
THE ALAsi<A cLua Last 4 digits of account number _U_NQ|CLVN_
Nonpnority Creditoi’s Name
sam EAST TUDDH HDAD Wheri was the debt incurred-7 ;_Q_I_§___
Number S“€* Aeoilhedolie lileih lai l-ch kailint t
ANcHoi=iAoE iil< assur you ’ a c m s' an a app y`
city state zlP ends El contingent
El unliquidated
Who incurred the deht? Chei:k one. n msputed
a Dablor1 only `
Cl Debtor 2 only Type of NONPRIOR!TY unsecured claim:
g Debtori and oatrior2 only n Studem loans
m least °“° °f me debt°m and another L_.] Obligations arising out cf a separation agreement or divorce that
l:l Checii if this claim is for a community debt you md mt report as pmmy minus _ _
l:i Debts to pension or prctit-shaling plans, and other similar debts
la the claim subject to onset'i q mm away GVN| DEBT
a Nl:i
cl ¥es
4_55
THE EvEFioFiEEN sran oou_EGE Lan 4 C"QI\S 07 3°°°'-'"1 number _WW(LVN_ $M
i\lonpriority creditors hume x
2700 EVEHGREEN PARKWAY WHTHWEST When was the debt lncurred? 201 8
"“'“'°°' $"°°‘ t da nl he l' l - ii iiiii
oLYMPM m sms As 0 the te you e, t c aim s. C eck a at apply.
city slate zlP code El contingent
_ Cl unliquidaied
Who incurred the debt? Check one. g Dispuwd
§ 2 Debtor 1 only '
5 n Debtor2 only Type of NONPR|GR|T¥ unsecured claim:
z g oeaior 1 end oectorz only n modern mm
At least one of the debtors and another i:i Ob|igations arising out of a separation agreeth or divorce that
Ei Check if this claim is for a community debt you md mt re'_)°n as monty d?'ms _
i:i Debts to pension or protil-shanng plans, and other similar debts
is the claim subject to offset? a given gpa,¢;iry SCHOOL DEBT
n No
n Yes
4-5? 3500 00
$ .
UNNERS]TY op ALASKA ANCHORAGE LaSt 4 digits Of amount numb&r gule
Nonprioiity Creditofa Name
m Box maog When was the debt incurred? M_
Number Street _ .
ANGHUAGE AK 99514 As of the date you lile. the claim is: Check all that appiy.
` Citir Slaie Z?P Codtt l:i Contingent
_ El unliquidated
Who incurred the debt? Check ona_ n msp“ted
2 center 1 oniy
L:i Debtor 2 only Type of NONPR|ORITY unsecured clairn:
§oooioriandoeoiorzoniy m Swdgnuoans
N least °"° °f the dem°rs and another |:l Obligations arising out cf a separation agreement or divorce that
L_.i Checlr. if this claim is for a community debt you md not mind as pnomy claims
Ci Debts to pension or pruitt-sharing plans, and outer simltar debts
is the claim subject too offset? a Omer_ gmdfy UNPA|D BALANCES
Ei No
i:i ‘l’es
Ofi`icia| Form 106EIF Sl:hedute EiFF: Creditors Who l-lave Unsecured Claims Pa§a 4

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 42 Of 71

 

Debto¢1

COFlB|N M. COFFMAN

Flrot Name

\lllddb Name

Lasl. blm

Case number (irknowni

list Others to Be Notifie¢£ About a Debt That You Already Listed

 

 

5. Use this page only lf you have others to be noti'lied about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Farts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditorfor any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lt you do not have additional persons to be notified for any debts in Parts ‘t or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEIT¥€
Line of (Check one): n Part 1: Creditors with Prlority Unsccured Ctaims
"“"‘W ami n Part 2'. Credltors with Nonpriority Unsecured C|aims
Last 4 digits of account number _ _ ___ ___
city state zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check ons): El Part 1: C.reditors with Piiority Unsccured C|aims
t N“'"'”’ $°'°°‘ El Part 2; creditors with Nonpriority Uneeooreti
1 C|airris
. Last 4 digits of account number___ ___ _ _
city Stete zlP code
Dn which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Ei Part 1: Craditors with Priority Unsecured C|alms
"“'"h°' S'“’e" El Part 2: Credltors with Nonpriority Unsecured
C|airns
Lastd digits of account number_____ m_ _ _
Cify 813-§§ zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): l:.l Part 1: Creditors with Priority Unsccured Ciaims
"“'“b“ 5"°€1 n Part 2: Creditors with Nonpriority Unsecured
Clairns
_ Last 4 digits of account number _ ___ ______ ____
Cll)‘ Sta'|e ZlP Code
On which entry in Part 1 or Fart 2 did you list thc original creditor?
Name
Line ot tcheeir one): El Part 1: creditors with Prierity unsecured claims
N“"‘°e' 5‘“*’* C] Part 2: Creditors with Nonpriority Unsacured
Claims
Last 4 digits of account numbel‘ _ __ __ _
city state zlP code
On which entry in Part 1 or Part 2 did you llst the original creditor?
Name
Line of (Chsck one): l:l Part 1: Creditors with Piiority Unsecured Ciaims
N"""°°' mm El Part 2; creditors with Nenprioiity unsecured
Cialms
Last 4 digits of account number__ _ _ _
city state zlP code
Name On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): n Part 1: Creditors with Priority Unsecured C|aims
Number Streett . . .
n Part 2: Creditors with Nonprionty Unsccured
C|aims
city gm me code Last 4 digits of account number _ _ _ _
omoiei Forrn tosE/F schedule EJF: creditors who Heve unseoured claims page 13

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 43 Of 71

 

Total claims
from Fart 1

Debtor1 CORBiN M. CUFFMAN

F|rst Name Mir.ldia blame Las1 Name

Add the Amounts for anh Type of Unsecurod Clalrn

Case number amount

 

Add the amounts for each type of unsecured claim.

Ba. Domestlc support obligations

Sb. Taxes and certain other debts you owe the

government

Ec. Claims for death or personal injury while you were

intoxicated

6d. Other. Add all other priority unsecured claims.

Write that amount here.

tie. Total. Add lines 6a through 6d.

T°talclaims 6f. Student loans

from Part2

Of|icial Form 106E/F

claims

Bh. Debts to pension or profit-sharing plans, and other

similar debts

Bi. Other. Add all other nmpnority unsecured claims

Write that amount here.

6j. Totai. Add lines 6fthrough 6i.

6g. Obllgations arising out of a separation agreement
or divorce that you did not report as priority

Sa.

Bb_

6c.

6d.

6f.

Bh.

Ei.

si_

 

 

 

 

 

Totai ciaim
s 0.00
s 0.00
$ 0.00
+$ 0.00
$ 0.00
Total claim ~
s ‘ 21237.00
s 0.00
$ 0.00
+ $ 64857.00
5 86124.00

 

 

 

Scheduie EiF: Creditors Who Have Unsecured Claims

s. Tota| the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

page 14

CaSe 19-41084-|\/|JH DOC 1 Filed O4/O4/19 Ent. O4/O4/19 14221:15 PQ. 44 Of 71

 

Fi|l in this information to identify your casc:

nemm- COFlBIN M. COFFMAN

Hrsl Name Midole Name Last Name

 

Debtor 2
(Spouse lt iiiing} Firsl Name Mddie Name met Name

WESTERN DlSTRiCT OF. WASH|NGTON

 

- United States Bankruptcy Court for the:

CElse number

indem ' El check ifthie is err
` amended filing

 

 

Oft`icia| Form 1066
Schedule G: Executory Contracts and Unexpired Leases torts

Be as complete and accurate as possible. lf two married people are filing together. both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach ittothis page. On the top of any
additional pages. write your name and case number fit known‘,l.

 

 

1. Do you have any executory contracts or unexpired leases?
No. Cheolt this box and file this form with the court with your other scheduies. You have nothing else to report on this form.
cl Yes. Fili in all of the information below even if the contracts or leases are listed on Schedu!e A/B: Pmperty (Ofticial Form 1DBAIB}.

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rant, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for

 

NEI|'|'|B

 

i Number Stteet

 

Siale Z|P Code

 

 

 

Name

 

Number Street

 

Cilfy Sial@ ZlP Code

 

2.3`

 

Name

 

Number Sireei

 

Cifv state zlP code

 

 

Name

 

Number Street

 

 

City Slete ZIP Code

Oflicial Form 1066 Schedule G: Executory Contracts and Unexpired Leases Pa§e 1
CB_S€ 19-41084-|\/|.]H DOC 1 Fli€d 04/04/19 Eni. 04/04/19 14221215 PQ. 45 Oi 71

Fi|| in this information to identify your case:

oebtor1 CORB|N M. COFFMAN

First Name Mlddle Name Lae\ hhm-

Detltor 2
(Spouse, if iling) Flrat Name Miudle Name usi rem

united 5 gmka own wm westan ols'ralc'r ol= wAsHlNc'roN

 

ease number
tlf known]

 

 

E.l check innis is an
amended filing

Oflicia| Forrn 106H
Schedule H: Your Codebtors 12:15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing togethar, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Fage, fill it ou't,

and number the entries irl the boxes orl the ieft. Attach the Additional Page to this page. On the top of any Atlditional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a col:lsbtor.)

BNo
DYes

2. Within the last B years, have you lived in a community property state or torritory? {Community property states and territories include
Arizorla. Califomia. idaho, Louisiana. Nevada, New Mexico, Puerlio Rico, Texas, Washington. and Wlsconsirl.)

El No. co to line 3.
E Yes. Dld your spouse, fenner spouse, or legal equivalent live with you at the time?

gun

m Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

 

Name of your spouse. fenner spousa. or legal equivalent

 

Number Street

 

Clty Sl.a‘le Z|P Cade

- 3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown irl line 2 aga|n as a codehtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Ofl'icial Fonn 1060), Schedule E'F (Oflicial Form 108EJF], or Schedule G [Officlal Form 1566}. Use Schedule D,
Schedule E"F, orSchedu.'e G to till out Column 2.

Column 1: ‘rour codel:tor Column 2: The creditor to whom you owe the debt

Chsck all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
N El schedule D, line _
ama
EI Schedule E}F, line ___
Number street El Schedu|e G, line
city see zlP code
3.2 _
N , n Schsduls D,line_____
Rm.
l:l Schedule EIF. line_
Number Street n Sd'ledul€ G, line
city stare zlP code
3.3
El Scl'ledu|e D, line _
Name
|:l Schedu|e EIF, line ______
Number susan El Schedule G. line
city sets zlP code
crucial Form iosl-l schedule l-l: your codemors page 1

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04104/19 14221:15 PQ. 46 Of 71

Fi|| in this information to identity your case:

owen CORB|N M. COFFMAN

 

First Name Mldd|e Name

Debtor 2

 

(Spouse. if illing} nrst Name umw Name

Un.“ed Smes Bankmptcy Court for mm WESTEFlN DiSTFllCT OF WASH|NGTON

Case number
(lr mom)

 

 

 

Of|icia| Fonn 106|

 

Schedule l: Your lncome

ChEtClt if this iSZ
cl An amended |i|ing

a A supplement showing postpetition chapter 13
income as of the following date:

MM!DDIYYYY

12115

 

Be as complete and accurate as possible. |f two married people are filing together [Debtor 1 and Debtor 2), both are equally responsible for

supplying con’ect information. ll you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

lf you are separated and your spouse is not filing with you, do not include information about your spouse. ll more space is neededl attach a
separate sheet to this fonn. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1: Dosorlbe Employment

 

§1. Fill in your employment

4 Debtor 2 or non-filing spouse

 

 

 

 

 

 

 

 

infonnation. Debtor 1
l if you have more than onejob.
i attach a separate page with 5
information about additional EmP'°\""°"t status n E'“P'°Yed n Empi°yed
employers Not employed o Not employed
l include part-tlme, seasonal, or i
self-employed work. 1
Oocupalion may include student pat'on
or homemaker. if it appliesl
Employer’s name
Employer's address
Number Street Number Slreet
i
|
City state zlP Cnde Ciiy State ZlP Code

How long employed there?

m Give Del:ails Ahol.l'f untilth lncome

Estimate monthly income as of the date you tile this form. |f you have nothing to report for any line, write $U in ihe spaoe. include your non-filing

spouse unless you are separated.

below. lf you need more spaoe. attach a separate sheet to this forrn.

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly. calculate what the monthiy wage would be. 21

 

3_ Estimate and list monthly overtime pay. 3.
4_ Ca|culate gross income. Add line 2 + line 3. 4.
Ofiiciai Form 106| Sohedule l: Your |noome

|f you or your non-iiling spouse have more than one employer. combine the information for all employers forthat person on the lines

 

 

For Debtor 1 For Debtor 2 or`
non-filing spouse
$ 0.00 $
+ $ 0.00 + $
$ D.DU $

 

 

 

 

 

page 1

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 47 Of 71

 

 

 

Debtor 1, CORBlN M. COFFMAN Case number ¢irlrnownl

 

 

    

 

 

 

 

 

 

 

 

 

 

Hrsl hhl'|'le illi&le NGM List Nal'l’l&

§ ' ' " ` " ' l=oroootorl "F§§m§l§;§or

copy lino 4 here.............. ______ -) 4. $ O-OD s
. indicate whether you have the payroll deductions below:

5a Tax, Medicare, and Social Security deductions 5a. $ 0'00 $
5b. Mandatory contributions for retirement plans 5b. $ 0-00 $
5c. Volun'mry contributions for retirement plans 5c. $ o-OO $
5<:|. Required repayments ot retirement fund loans Sd. $ 0 00 $
§ Se. insurance _ 5e. $ D-oo $
§ 5i. oomeslio support obligations 5f_ s 9-00 $
59. Union dues 59- 5 0~00 $
5b. O'ther deductions Specify: 5h. + $ 0.00 + $
e. Ado me payroll deductions Arlrl lines 5a + so + so + 5a + se + sr + 55 + sh. s. s O-OO $
T. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0.00 $

8. List all other income regularly received:

Sa. Net income from rental property and from operating a business, sa_ $ 0-00 $
profession, or farm
Aitach a statement for ead'l property and business ehowmg gross receiptsl ordnary end

necessary business expensesl and the total monthly net income.
Bb. interest and dividends $ U.OO

Bc. Family support payments that you, a non-filing spouse, or a dependent $ 0.00
regularly receive
include alimony. spousal support child support. maintenance divorce settlement and

 

 

 

 

 

 

 

 

§ property settlemeni_
Bd. Unemp!oyment compensation $ 140-00
lile. Socia| Securlty $ (]_(]O
Sf_ Other government assistance that you regularly receive
include cash assistance end the value iii imown) ot any non-cash assistance that you
reoeive, such as food stamps or housing subsidies
Specil‘y (Debior 1)c Specify (Det:rlor 2 or Non-Fli|ng Spouse]:
sNAP
y 160.00 y
§ Bg. Pension or retirement income $ O.GO $
Bh. Other monthly income.
§ Specify (Debtor 1): Specily (Debtor 2 or Non-Fillr\g Spouse]:
' MONEY FnoM A l=lELATlvE
= Fon AsslsTAl~lcl=_ $ 1 OO.DQ $
9. Add all other income. Add lines Ba + 8b + 8c + Bd + Be + Bf +89 + Bh. $__M 5
10. calculate monthly inoomo. Aocl lino 7 + line 9. $ 400.00 + $ G.DO = $ 400.00
.Add the entries in line 10 for Debtor1 and Debtor 2 or non-li|ing spouae.

 

 

 

 

 

 

 

 

 

,11.State all other regular contributions to the expenses that you list in Scheduie J.
‘ include contributions from en unmarried partner. members of your househoid. your depel'lr.tentsl your roommates, and other friends or
l relatives Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Sdledule J.

Specify: 11.+ $ 0.0U

 

 

 

 

 

 

 

§12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 12 400 00
Write that amount on the Summary of YourAssets and L.r'abi!r'fl'es and Certal‘n Statr'stl‘cal lnfonnatl'cn, if it applies `
12. Do you expect an increase or decrease within the year after you tile this form? g°°':g:;;ai{:,mm
No.
n Yes. Expiain:
Oflicial Fonn 106l Schedu|e |: ¥our income page 2

CaSe 19-41084-|\/|.]H DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 48 Of 71 §

Fill in this information to identify your case'.

CDFiB|N M. COFFMAN

new 1 l-'»na Name Middte Name Che(:}( ll this lS:

 

 

ijs::otoe;?irmang) annum n An amended filing

liiiddie Name LastName
l;l A supplement showing postpetition chapter 13
expenses as of the following date:

united Smtes Bankwp'cy own mr the: WESTEFIN DlSTRlCT OF WASHiNGTON

Case number "“"""'""_*'_
(Hknm) MM l DDI Y"{YY

 

 

 

Ochial Form 106.| _
Schedule J: Your Expenses lens

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Ansvrer every question.

Describe Your Househoid

1. is this a joint case?

 

g No. Go to line 2.
cl Yes. Does Debtor 2 live in a separate household?

n No
m Yes. Debtor 2 must file Oiiicia| Fonn 106J-2, Expenses for Separate Househoid or'Debfor 2.

 

 

 

 

 

 

 

 

 

_2. Do you have dependents? g No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and a Ye_e,_ Fi|| out mis information fm Debtor 1 or Debtor 2 age with you?
D€blol' 2- each dependent.................... n
Do not state the dependents n No
names Yes
m No
n Yes
El No
cl Yes
L_-l No
l;] Yes
Ei No
n Yes
3. Do your expenses include g No

expenses of people other than
yourself and your dependents? n Yes

m Estimate ‘four Ongolng Monthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using lti'\is form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Scheduie J, check the box at the top of the form and iiii in the
applicable date.

 

include expenses paid for _vrith non-cash government assistance if you know the value of

 

such assistance end have included ii on Schoduie i: Your income (Ofticial Fonn 'losl.) Y°"" expenses

4. The rental or horne ownership expenses for your residence. include iirst mortgage payments and
any rent for the ground or lot 4. $_-_-~_SW
if not included in line 4:
4a. Real estate taxes 4a $ 0.0U
4d. Property. homeownel"s, or renter's insurance 4d. $ 0-00
4c Home maintenance repair, and upkeep expenses 4c $ 0.00
4d. Hcmeownel‘s association or condominium dues ' 4d. $ 0-00

oneial Form load schedule .l: tour responses bags 1

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 49 Of 71

CORB|N M. COFFMAN

 

Debtor 1
Fllst hhmc I&ddo Name List Name
5. Additional mortgage payments for your residencel such as home equity loans
. Utilltlas:

Ba. Electricity. heat, natural gas

6b_ Water, sewer, garbage collection

ac. Telephone, cell phone, lnternat. salellite, and cable services
6d. Other. Specify:

 

 

 

 

 

 

- CaSe 19-41084-|\/|.]H DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15

Case number amy

611

Gc.

10.

11.

12.
13.

14.

153.
15b.
15(:.
15d.

16.

1?a.
1'1"b.
17c.

‘l?d.

18.

19.

20a.
2Db.
20c.
ZDd.

_ 4_ ?°e'

' ?. Feod and housekeeping supplies
§ s. Childcare and children’s education costs
' 9. C|othing. laundry, and dry cleaning
10. Personal care products and services
11. Medlca| and dental expenses
12. Transporlaticn. lnclude gas. maintenance. bus cr train fare.
Do not include car payments
13. Entertainment, clubs. rocreation. newspapers, magazines. and books
14. Charitab|e contributions and religious donations
515. lnsurance.
Do not include insurance deducted from your pay or |ncludad in lines 4 or 20.
15a. Liie insurance
1511 Healih insurance
15::. Vehicle insurance
15d. Other insurancel Specify.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17_ lnstallment or lease paymenis:
17a. Car payments for Vehic|e 1
1Tb. Car payments for Vehic|e 2
17c. Cllher. Specify:
17d_ Other. Speclfy:
18. ¥our payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5\, Schedu|e .i, Your income {O'I'iicial Form 106|).
19. Other payments you make to support others who do not live with you.
Speclfy:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your lncome.
20a. Mortgages on other property
20b. Real estate taxes
20¢:. Property. homeowners or renter's insurance
20d. Maintenance_ repair, and upkeep expenses
20e. Hon'\eowner`s association or condominium dues
Oflicia| Form 106J Schedule J: ‘(our Expansas

Your expenses

 

$ 0.00
U.UO
$ 0.00
$_",__G_LD_O_
$____;102_
$ 150.00
$ 0.00
$____M
$_____`J_QQ.D_D_
$__,____6111]0_
$ 250.00
$ 2000 l
$___________Q._QO_
$ 0.00
$ D.OO
s 60.00
$ 0.00
$ o.oo
$
$
$
$
$_°~°Cl
$__*_______PM
$ 0.00
$ 0.0G
$ O.DD
$ 0.00
s 0.00 g
P€ee 2

Pg. 50 of 71

ashton COF\’B!N M. COFFMAN

Flrst Name Middle Name Laat Name

 

21. Other. Specify:

 

g No.

Case number amy

+$ 0.00

 

 

 

 

 

 

 

'E-l YES- l Explain here:

 

21.
22. Calculate your monthly expanses.
223. Add lines 4 through 21. 22a 5 330.00
22b. Copy line 22 (monthly expenses for Debtor 2). if any, from Oflicial Fonn 106J-2 22cl 5 O.Cl(.l
22c Add line 222 and 22b. The result is your monthly expenses 22c $ 83(].00
'23. Calculate your monthly net income. -

. . . $ 400.00
23a. Copy line 12 (your combined monthly rnoome) from Schedule .l. 23a _
23b. Copy your monthly expenses from |lne 22c above. 23h. _ $ 830.00
23c. Subtract your monthly expenses from your monthly income.

. . $ -430.00
The result ls your monthly net income. 23<:. ____-__
24. Do you expect an increase or decrease in your expenses within the year after you file this form’¢1
For example, do you expect to inish paying for your ear loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
4\,.
Oflicial Form 106.} Sohedule J: Your Expenses page 3

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 51 Of 71

 

 

Fil| in this information to identify your case:

wm contain M. coFFMAN

Flrst Name Midd|e Name

Debtor 2
(Spouse, Hniing) Flrs\ Name nude Name unuame

umw makes Bankmmcy munform wEernN oisTnlcT oF wasnlneron

 

Casa number
{i! known}

 

 

l:l Check ii this is an
amended filing

 

Official Form 10GDec
Declaration About an individual Debtor’s Schedules wis

 

if two married people are filing together, both are equai|y responsible for supplying correct infon'nation.

‘{ou must file this form whenever you tile bankruptcy schedules or amended schedules Mairing a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,0|]0, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Belov\r

Dld you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
a No

n Yes. Name of person . Aitaoh Bankmpl‘cy Peri.fim Preparar’s che, Deciaraom, and
Signature (Crl”licia| Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules flied with this declaration and

 

 

 

that they are true and correct.
flsa CM.-W x
z signature or never 1 U "’ signature of cabrera
Date wl q Daie
mm o:ww umcolww
Oificial Form iuBDec Declaration About an individual Debtol‘s Schedules

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 52 Of 71

Fill in this information to identify your case:

clemon CORB|N M. COFFMAN

Fil'BE Name Middlu Name

Debtor 2
[SpDUSO, liillmg) First Name Middle Name Laet Name

united 3m Bankmptcy own mr mar wEsTEeN Dismlc'r or wAsHiNeToN

 

Case number 7
m mm n Check if this is an

amended filing

 

 

 

Ochial Form 107
Statement of Financial Affairs for individuals Filing for Bankru ptcy 04116
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible forl supplying correct

information. if more space is needed, attach a separate sheet to this form. Dn the top of any additional pages, write your name and case
number (if known]. Answer every question.

 

m Give details About Your Ilarltal Sta‘tus and Where Vou Live¢i Before

 

= 1. What is your current marital BHWS?

§§
§ n Nlarried
§

g Not married

2. During the last 3 yaars, have you lived anywhere other than where you live now?
n No §
g Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

§ oabwr 1: names mem 1 Debtor 2: names debtor 2 §

§ lived there ii\md there '

; n SameasDebtort n SarneasDebtor1

§ 5037 BEACH WAY NE mm 2016 mm ___

§ Number Sil’e%i To 201-5- Nl..ll'l'tber S'll'eet To _ §

§ OLYMPlA WA 98516

cl Sarne as Debtor 1 n Same as Debtor 1

§ 630 ocEANviEw DnlvE mm 2_»_0_-|2L mm _
Number §Street To Number Street To __

 

 

ANcHonAeE AK 99515
Cify' S'iEife ZiP CDde City StEliE ZIP Cl:lde

 

 

3. Within the last 8 yearsl did you ever live with a spouse or legal equivalent in a community property state or territory? (Communify properly
states and territories include Arizone. Ca|ifomia. ldaho. Louisiana, Nevada, New Mexico, Puerto Rioo, Taxas, Washlngton, and Wisconsin.) §

§ n No
g Yes. Make sure you iiil out Schedule H: ‘four Codebtors (Ofiicial Fonn 106H).

Ofilcial Form 107 Staternent of Financial Affairs for lndividuals Filing for Bankruptcy page 1

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 53 Oi 71

Debton COFIB|N M. COFFMAN

Flrst Name ' Middle Name Last Name

Case number ima-imp

 

4. Dld you have any income from employment or from operating a business during this year or the two previous calendar years?

Fi|i in the total amount of income you received from all jobs and ail businesses, including part-time aciiviiies.
if you are ii|ing a joint case and you have income that you receive bogeiher, list it only once under Debtor 1.

cl No
B Yes. Fill ln the details

 

Scurces of income Grces income Socrces of income
Check ai| that appiy. (before deductions and Check eli that apoiy.
exciusions)
From Janua 1 of current ar until n Wages, commissions n Wages, commissions
ry ve bonuses, tips $_0 bonuses. tips

the date you filed for bankn.lptcy: cl
Operaiing a business

 

 

g Operatinga business

Gross income

(beiore deductions and
exciusions)

$

For last calendar year: n Wage$' °°mmissi°"s’ n Wagas’ °°_mmissi°"$'
bonuses tips $ 0 bonuses, tips

(Janual’y 1 to December 31. 2018 l n Operating a business n Opereting a business

For the calendar year before that g Wages, commissions m Wages, commissions
201 7 bonuses, tips $ 4999_99 bonuses, tips

{January 1 to DeoembeF 311 _) m Operating a business _“‘_`“_' m Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?

include income regardless of whether that income is taxable Examp|es of other income are alimony; child support; Scciai Security,
unemployment, and other public benefit peymenis; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings if you are filing a joint case and you have income that you received together. list it only once under Debtor 1.

List each source and the gross income from each source separately Dc not include income that you listed in line 4.

l:l No
W Yes. Fill in me details

 

Sources cf income Gross income from Scurces of income

 

 

 

 

 

 

 

 

Gress income from
cascan belnw. each S°u\'¢¢ oescrihe below. each S<wr¢¢
(be‘fore deductions and (before deductions and
exciusions) exclusions)
From January 1 of current year until ____ $
the date you fiied for bankruptcy: $
mm $:. .. m l
For last calendar yeah UNEMPLOVMENT $ 140.00
(January 1 to December 31, 2013 ) SNAP 5 160'00
""“’ »»=»»--w-~w $ 100.00
For the calendar year before that: . UNEMPLOYMENT $ 4000.00 $
{January1 to December 31, 2017 i SNAP $ 960.00 $
YYYY
noncomme s 200_00 $
Ofiicial Form 107 Statement of Financial Afiairs for individuals Fi|inl for Bankruptcy page 2 _

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15

Pg. 54 of 71

german CoFiBlN Nl. COFFMAN Case number tirhrown)

 

Filal Name Mlddle Name Lasl Name

List certain Paymonts You blade Before You Filed for Banlr.ruplicy

 

B. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

l:l No. Neither Debtor1 nor Debtor 2 has primariiy consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
"incurred by an individual primarily for a personal, famiiy. or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditors total of $6,825* or more?
Cl No. co to line 7.
|:l \’es. List below each creditor to whom you paid a total of $6.825* or more in one or more payments and the

total amount you paid that creditor. Do not include payments for domestic support obligationsl such as
child support and alimony. Also. do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4fD1!22 and every 3 years alter that for cases liled on or after the date of adjustment

a Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

g No. Go to line 7.

 

n Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obiigalions, such as ch|id support and
aiimony. A|so, do not include payments to an attorney for this bankruptcy oese.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nasa or mar amount pan mont you soil m was mrs paymm for... §
payment '
$ $
Credilofs Name n Morigege
cl Car
Number street n C"F-‘dit card
n Loan repayment
n Suppiiers or vendors
Clty stare ap code |:l Other §
5 $ E Morigege §
Creditor's Name §
n Car §
Name shea cl Credit card §
§ n Loan repayment §
l cl Suppiiers or vendors §
city sole zlP code n mar
3 $ n Mortgage
Crsdih:\fs Name
n Car 4
- §
Number Su'eet n meant card §
m Loan repayment §
n Suppliers or vendors §
t
city stare zlP code n other §
§
§
Ofiicial Form 107 Statement of Financial Affairs for individuals Filing for Bankmp‘tcy page 3

CaSe 19-41084-|\/|JH DOC 1 Fi|€d 04/04/19 Ent. 04/04/19 14221:15 PQ. 55 Of 71

Debtori COFiBlN M. COFFMAN

Flla'l Name Middie Name

Las¢ Nali'iB

Case number whom

 

r. Within 1 year before you filed for bankruptcy did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general parmars; relatives of any general pertners; partnerships of which you are a general partner,
corporations ofwhich you are an oflioer, director. person in contro|, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations

such as child support and alimony

nolo

EI Yes. List all payments to an insider.

 

 

 

 

 

 

 

 

oates or rural amount mount you still Reason for this payment
payment paid owe '
_ $ $
insiders Name
Number Sireel
Ciity Slate ' ZlF' Gode
$ $
|nsider's Name
Number Slreat
L
Ciiy Sta‘l,e ZlP Code

- 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that beneiited

an insider?

|nciude payments on debts guaranteed or cosigned by an insider.

ENo

n Yes. List all payments that benented an insider.

 

 

 

 

¥otatamuunt -Arnountyoustil Reasoniol_'this payment .

 

 

 

 

 

 

 

 

 

 

 

Daties cf
mm p§"d °“'° lndude_pr§dnofs nar_ile__m__

§
insiders Name $ $ §
Number street |

§
city § sizes zlP code
WW.WWWM~… mmmm W… ................................... . . §

§ §

$ $ §
insiders Name §

i
Number street § §

§ §

§

§

§

Ofticial Fon'n 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 4‘

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 56 Of 71

 

gagnon COF{B|N M. COFFMAN

Flrst Name Midrlre Name l..sstName

identify Legal Actions, Repossesslons, and Foreclosures

Case number iam]

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters. including personal injury cases, sma|i claims actions, divorces, collection suits, patemity actions, support or custody modifications

and contract i:lispute£-;l

MNo

§
§ Ei Yes. Fiil in the details

Case title

 

Case number

 

Nalure ofti'io case

 

 

Court or agency x 7 4 S\alus of the case
Court Name n pending
n appeal
|:l o l
number swat - El concluded

 

`:City State ZlP Code

 

Ca$e title

 

 

§ Case number

 

 

 

 

 

 

own Name El reading

m On appeal
Numhe: street g Conciuded
Ciey scam zlP ends

§ 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed. foreclosed. garnished. attached, seized, or levied?

Check all that apply and till in the details below.

El No. entering 11.
a Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

Dascribe the property

P` §A vEHicLE §
§ - 09!101'2013 $ 1 2500
Creditor‘s Name _ __m__
‘ 1941 ABBOTT FiOAD

Number Street Explein what happened -

Property was repossessed.
Property was foreclosed
§ ANCHOFiAG E AK 99507' P"°pe"t¥ “'a.$ garnished-
5 Citv Stata zlP code Property was attached. seized. or |evied.
Desoribe the property Date Value of the property
§ § $
§ Creditor’s Name
§
§ Numw great §Wmmmmmp.‘.`.w...w,§.w..mmm MMW..
§ Exp|aln what happened
§
’ Prpperty was repossessed.
Property was foreclosed.

city gate ZlP owe Property was garnished.
t Property was attached, seized. or levied
§
Of|iciai FOrm 107 Statement of Finanr:ia| Afl‘airs for individuals Fi|ing for Banlcruptcy page 5

Date Value of the property

 

 

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 57 Of 71

Debmr 1 COHBFN M. COFFMAN Caae number prmmi

 

F|rs1 Name Middla Na'ne test Name

§ 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution. set off any amounts from your
§ accounts or refuse to make a payment because you owed a debt?

g No

|Zi Yes_ Fill in me details

2

Describe the action the creditor took Dste action ' Amount
was taken

 

 

§ Cmdimr.s Name -_..._.._.~.....§,.§..lw..lw..l.l,… ,… , ,

 

Number Street

 

 

 

Cifi' 51319 ZlP C°de Last 4 digits of account number: )OOO(-_

12. Within 'l year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benelit of
` creditors, a court-appointed receiver, a custodian, or another official?

a No
n Yes

w List C¢rlaln Glfts and Conl:ributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

g No
El ves. Fill in the details for each gllt.

 

cms wah a total value elmore man mo numbeth gifts ' bales you gave value
per person the gin$

 

Person towilom You Gave me Gift

 

 

Number Street §

 

§
§ Ci‘iy Sla¢e Z|F' Code

 

§ Person's relationship to you

 

Gifls with a tow value of more than $GDE Desccibe the gifts Dates you gave ' Vaiue
P€|' P€|`S°l'l v 7 7 7 _` _ _ _n 319 Dif\$

   

 

Person to Whom You Gave the Gifl

 

 

Number Street .

City Siai.e ZlP Code

Person's relationship to you §

 

Ofiicia| Form 107 S‘latement of Financia| Affairs for tndlviduals Fi|ing for Bankrupllcy page 6

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 58 Of 71

 

CORB|N N|. COFFMAN

Flrst Name Middo Name

Debtor ‘l Case number lirlmami

 

Lelil Nmna

l

14.Within 2 years before you filed for bankruptcy. did you give any gifts or contributions with a total value of more than $600 to any charity?

gNo

El Yes. Fill in the details for each gin or contribution

 

Gifts or contributions to charities Describe what you contributed Date you 'iratue
that bowl more than 5600 contributed
§ v _ $
Chantys Name
$

 

 

 

Number Simet

 

city scale zlP code

List Certaln Losses

 

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

l
§
§ ENo
i
§
§

El Yes_ Flll in me details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property
how the loss occurred loss inst
include the amount that' insurance has pa|d. List pending insurance
claims on line 33 of Schedul'e A/B.' Property
§ ' $

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attomeys, bankruptcy petition preparers. or credit counseling agencies for services required in your bankruptcy

g No
El Yes. l=ill in the details

 

 

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Daile payment or Alnounf of payment
transfer was
Persdn whowas Paid ,, d made
Number Sfl'oet § - $
§ _ _
$
§
city sims :ol= code §
Emall or woodard address §
Person Who Made the Paymeni, if Not You
Ofiiciai Fonn 107 Statement of Financia| Affairs for individuals Fi|ing for Bankruptcy page 7

CaSe 19- 41084- |\/|.]H DOC 1 Filed 04/04/19 Ent. 04/04/19 14. 21. 15 Pg. 59 Of 71

named CDRBEN M. COFFMAN

 

Flrsi Name Middle Na'ne

 

Person Who Was Peid

 

Number Si.reoi

 

 

city steve

ZlP Gode

 

Email or website address

 

ENo

l'_`l Yee_l=iil in the deteiie.'

Perscln Who Made the Payment, if Not You

 

Person Who Was Paid

 

Number Stroet

 

 

city state

 

ZlP CDEIB

 

Person Who Rei:e`lved Transfer

 

 

l
y Number Streei

 

city elaine

Person's relationship to you

§ law

ZlP COdS

 

Person Who Reoeived Trensfer

 

Number Sireet

 

 

city state

Person's relationship to you

Oflicial Form 107

ZlPi-'.`»ode

Description and value of my property transferred

Desoription and vaiue of any property transferred

em 7 … sess h ., _. ._.__ ..__ ...,._. _ ..,__. ,~,, ,,…W ev 11 ,…,,,, ,,,,,WW,W ,.,,c,

Case number tila-emi

 

l

13. Within 2 years before you iiied for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial aflairs?
include both outn'ght transfers and transfers made as security (such as the granting of a security interest or mortgage on your property)_
Do not include gi&s and transfers that you have already listed on this statement

MNo

|Il Yee_ Fill in the details

Date payment or

transfer was made

Date payment or
transfer was

§ made

Amount of
Paym¢i“

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not inciude any payment or transfer that you listed on line 16.

Amount of payment

$

Desori:ie any property or payments received Daiie transfer

 

 

 

Desoription and value of property

transferred or debts paid in exchange was made

d c 1“.,……~… … §

E

: §

§ f

371 m m _ _V l W WW W.j

§

i

Sta'tement of Financ|ai Affairs for individuals Fillng for Banknlptcy page 8

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/_19 Ent. 04/04/19 14221:15 PQ. 60 Of 71

 

Debgon COFiBiN M. COFFMAN Casenumbsmmm,

First Name Middle Name Las1 Name

 

 

19.Within 1|1 years before you filed for bankruptcy1 did you transfer any property tc a self-settled trust or simiiar device of which you
are a heneficiary? (These are often lli|ed asset-protection devices.)

a Nc
El Ye.=.. Fiii in the details

Description and irafue of the property transferred Da‘te transfer
was made

§ ._._._._._..,.,__._.. . . ______ l _ … l ., l ____ _ _,_W__, ____ _____ ...-_ .._.. __._..,. . . . ._`...._..`._ _._._._._._....._......_ ______

 

1
§
§ Name cf trust f

 

List certain Finan¢iai mmnu, inmm¢nu, sara o¢pn¢ii emm, ami sump univ

20. Within t year before you filed for bankruptcy. were any financial accounts or instruments heid in your name, or for your benefit,
closed, so|d, moved, or transferred?
include checki'ng, savings, money market, or other financial accounts; certificates of deposit; shares iri banks, credit unions,
brokerage houses. pension funds, i:o¢ipen-itl\resl associations, and other financial institutions

g No
El ves. Fin in the demise
Last 4 digits of account number Type of account or Date account was Last balance before

instrument closed, sold, moved, cioSlng or transfer
er transfen'ed

 

flame of Financia| lns'lihitinn 7
XXXX- n Checking $

 

Number Su'eet n Savings
n Money market
a Brokerage

., g ,Qt'zr'

 

 

Clty State ZlF Code

xxxx-_ __ _ _ El checking s
n Savlngs

Number Sf.ree‘t n Mol'l€y mai‘k€i

 

Name et Financiai institution

 

n Bmkerage
I:l other

 

 

city sum Zchm

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, er other valuables?

No
Cl Yes. Fill in the details

 

 

 

Who else had access to it? Describe the contents Doyou still
_ ___ _. have it?
z n Nc
Name vi Finam.~ial institution wm = z n yes

 

 

Number Slreel Number ama

 

 

ciiy sen zlP com §
city sum ziP code i

 

 

Officiai Fonn 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 61 Of 71

 

Debtor 1 CORB|N M. COFFMAN ease number [irimai.m]

Firat Name Miiidie Name Last Name

 

 

22.l-iave you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
Ei Yes. i=iil in the deteile.

 

 

 

‘|l\iho else has or had access to it'? Describe tile contents _ Do you still
halliei lt?
n No
lime or storage Foellity _ lie_mo i _ n yes
Number Sireet Number Street

 

CltySHo ZlP Code

 

 

 

ow°!!¥_M_. __ _..________m__§'_*_’_":?$!‘;!____._,_,__. _ _ __ _.

   

Part 9= identify rioporty von iioi¢i or control rol- somoouo also

 

 

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold irl trust for someone.

ENo

El ves. Fill in the details

 

 

 

 

 

 

 

 

 

 

where lsihe proporty? oeeeribeutepropeny ' _ ’veloe 3
l
§
Ownar’s Name 5
Number $treel
Number Stmet
city state zii>cooe

city sum zlP code

m Gi\ro llotallo mut Envlronmolitll hhmmtion

 

For the purpose of Part 10, the following definitions app|y:

a Envl'ronmentai law means any federal, state, or local statite or regulation concerning poilution, contamination, releases of
: hazardous or toxic substances. wastes, or material into the air, land, soil, surface water, groundwaher, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastesl or material.

 

n Sftn means any location. facility. or property as defined under any environmental |aw, whether you rloiiil own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

- l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance. toxic
suhstance. hazardous material, pollutant1 contamian or similar term.

: Report all notices, releases, and proceedings that you know about, regardiess of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentiain liable under or in violation of an environmental law?

ohio

l.`.l Yee. Fill in the detaile.

 

 

 

 

 

Govamment.al unit Emlironmenml law, if you know it Dai'.e of notice
__________ ____ _ __ __ _____ ______________________________.,___,
§ Name of Sito Govemmanlal unit i
§ Number Stmet Number Slreet m`
§ city state zlP code
city slate zli= code
OffiCia| FCil'm 107 Statement of Financla| Affairs for individuals Fiiing for Bankruptcy page 10

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 62 Of 71

Debtor 1

CORB|N M. COFFMAN

 

Hist Name M'iddle Name

Lastl"larna

z 25.Have you notified any governmental unit of any release of hazardous materia|?

 

2E.l~lave you been a party in any judicial or administrative proceeding under any environmental iaw? include settlements end orders.

give

|I.i Yes. Fill in the details

 

Case number tirth

Environmentai iaw. ffyou know it

' f oetnrootiee

  

 

 

 

Govermriental unit
Name of site Govemmerital unit
Number Street Number $triiet
city state zlP cone

 

city slate zlP code

 

 

 

 

 

 

 

No
El Yee. Fill in the details
Gourt or agency
Case title
Court Name
Number Street
Case number city sm z", c l

Give devitt About '(our Businoos or connections to Any mootness

, , 'stameotthe
" case
n Pending
n Dn appeal
n Concluded

21. Within 4 years before you filed for bankruptcy. did you own a business or have any of the following connections to any business?
n A sole proprietor or self-empioyei:l in a trade, profession, or other activity, either full-time or part-time

El A member of a limited liability company (LLC} or limited liability partnership (LLP}

|:l A partner in a partnership

n An officer, directorl or managing executive of a corporation

a An owner of at least 5% of the voting or equity securities of a corporation

n No. None of the above applies. Go to Part12.

n Yes. Checli. all that apply above and fill in the details below for each business.

 

Business Name

 

Number Sireei

 

 

 

Business Name

 

Number Street

 

 

 

Cl‘ty Stah! ZlP Code

Ofiicia| Fonn 107

Descriha the nature of the business

 

 

Name of accountant or bookkeeper '

 

Describe the nature of tila busine¢c

Employer idend&cedon number

Do not include Social Sectiriiy number or l‘l'iiil.

Dates business existed

t From To

 

Name of accountant or bookkeeper

 

 

Employer identification number
Do not include Social Security numberor i'l’iff.

haines business existed

' From To

Statarnent of Financial Affairs for individuals Filing for Bankniptcy

page 1 1

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 63 Of 71

 

 

Debtom CORB|N M. COFFMAN Case number ¢:rhw~m)

Fsrat Mme Middle Name test Name

 

Ernploy_er identification number

Describe the nature of the business .
Do not include Soclal Security number or l11N.

 

 

 

 

 

 

Businesa Name

ElN!__-_____.......___.
""'""°" S'“`°°‘ Name of accountant or bookkeeper ` ' miss busi“sss amd

From T0
any stare zlP code

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial
institutions, creditors, or other parties.

E No
Ei ves. Fill in me details velow.

D‘ate issued

 

Nam° unioniva

 

Number Bb'eet

 

 

Clty Stzte HP Code

l have read the answers on this Statement of Financial Afi'ar'rs and any attachmentsl and l declare under penalty of perjury that the
answers are true and correct l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $25|1,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152. 1341l 1519l and 3571.

    

x

Signature of Debtor 1 Signature of Debtor 2

mqu m_
Did you attach addl ional pages to ‘Your Statement of Financr'al Affairs for individuals Filing for Bankruptcy (Ofiicial Forrn 10?)?

cl No
ZYes

Did you pay or agree to pay someone who is not an attorney to help you fili out bankruptcy forrns?

 

 

 

 

a No
n Yes. Name of person . Atlach the Bankruptcy Petition Preparer's Notice,
Declarair`on, and Sr'gnature (Oificiai Forrn 119).
Ofiicial Form 107 Statement of Financlal Aftairs for individuals Fl|ing for Bankruptcy page 12

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 64 Of 71

Fie: Corbin M. Cofiman

Overf|ow - Statement of Financia| Affairs

Question 2:

Street 1
Street 2
City

State
Zipoode
Started At

Ended At

Street 1
City

State
Zipcocie
Started At

Ended At

Overiimv - Statement of Flnancia| Affairs

CaSe 19-41084-|\/|.]H DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 65 01 71

110 Coppen~ooci Lane SE

#3405
olympia
WA

98516
2016-06-1 5

2019-01-10

197 Lechuza lane
Spring Vaiiey

CA

91977
2018-09-01

2019-03-01

Page1of1

Fill in this information to identify your case:

 

comm 1 CORB|N N|. COFFMAN

 

 

 

Firsi Name made Name Lest Name
Debtor 2
(Spouse, rf filing) Firai Name mens Name usc nunn
Uni-;Ed yates Bankruptny own for thel. WESTERN DlSTRiCT OF WASH[NGTON
ease number n Check if this is an
m ""°“"‘) amended filing

 

official Form 103
Statement of intention for individuals Filing Under Chapter 7 ms

 

if you are an individual filing under chapter T, you must lil|| out this form if:

l creditors have claims secured by your property, or

I you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever ls earl ier, unless the court extends the time for cause. ¥ou must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and dana the form.

Be as complete and accurate as possible lf more space is needed, attach a separate sheet to this fon'n. On the top of any additional pages,
write your name and case number (if knownl.

m List Your Creditors Who l‘ttwe Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Ciar'ms Secured by Pmper!y (Officia| Form 1lIBD), fill in the §
information below. §

 

 

 

 

 

 

 

identify the creditor and the property that is ooflateral What do you intend to do with the property that § Did you ctairn the property ‘
z secures a debt? as exempt on Schedu|e C?
§ - z
5 C"ed'm"’$ 121 Surrender the property. _ n No ,
. name: l
§ Er:$p:§,pwhon uf i:l Reiain the property and enterinto a f
§ securing debt Reatiirmarron Agreemem‘_
§ n Retain the property and [explain]:
mediwa ij Surrender the property. n No :
: name: g
: … W .` .`."W“,,.‘,mw,,,,.,,,u, -` -\ y V,_,WMW.._WNW, n Retain the property and redeem it g Yes §
§ mgm of m Retain the property and enter into a §
§ sewrihg debt Reaffirmatron Agreement. ‘
§ n Retain the property and [exp|ain]:
C"edit°"$ m Surrender the property. § n No
name:
§ me.m:,m_:mm,mm n.…...…, accumuqu t .\ . . l .. .c V_V_mmm…,ew.mmm_ . m Retain the property and redeem it- D yes
§ m?:;mn cf , n Retain the property and enter into a
securing debt: ' Reaii‘innarion Agreement.
ct Retain the property and [expiain]:
C"edit°fs 13 Surrender the property cl No
name:
"'“`;"”_“"“"'""”"““ ` " " " '"“"`”“““““’"““`“““““"W° ' " "“`""“"""“""'""""""`"""" " n Retain the property and redeem it. n Yas
prope:;mn of n Retain the property and-enter into a §
securing debt Reaffinnstion Agreement. j
0 Retain the property and [exp|ain]: j
Offrcial Form 108 Staternent of intention for lndividuals Filing Under Chapter T page 1

CaSe 19-41084'-|\/|JH DOC 1 Filed 04/04/19 ' Ent. 04/04/19 14221:15 PQ. 66 01 71

manion CORBiN M. CDFFMAN Case number (lftmwn)

 

Flrst Name M`lddie Name Last Name

List Your unexpired Personal Froperty Leases`

 

z

§ For any unexpired personal property lease that you ilstaci in Schedule G: Execul'ory Cono‘acts and Unexplred Leases {Officiai Form toEG],
1 fill in the information below. Do not list real estate leases. Unexpr'red leases are leases that are stiii in effect; the lease period has not yet
ended. Y'ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p){2).

‘ Describe your unexpired personal property leases , Will the lease be assumed?

§ Lessor's name: E| No
§ Description of leased
property

n UYas

 

Lessors name: n N°
cl Yes

 

Description of leased
property:

 

Lessor's name: n No

Description of leased § m YES
Pmt>e“v‘-

 

 

Lessor's name: |:| N°
Description of leased

Pmperfyr

 

Lessol’s name: n No

.VMM"..~....VNWM"._.,.NN.…,,.4._..4.4.,”,` -w~-w.. … .V.~…,.m..~…mw…h.».h.h.~.h . . . ..`. ....m.,m»mm~ ~.m..“~m..mm.~.».,.~. n yes
Descn`ption of leased

 

i
§ property:
§
§

i_essor’s name: i:| No
`“…“““” El Yes

i Descn'piion of ieased
l F\'°PB\WZ

 

Lessor’s name: m No
Desctiption of ieased
PFOP€|'W!

L_..l Yes

 

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

X

Signature of Deblor 2

Daie oq¢o'j,zglg Date
Mur on MM.' our Y\'Y'r

 
    

 

 

Signalure of Debtor 1

Oflicial Fonn 108 Statement of intention for lndividuals Filing Under Chapter 7 page 2

CaSe 19-41084-|\/|JH DOC 1 Filed 04/04/19 Ent. 04/04/19 14221:15 PQ. 67 Of 71

WESTEHN DlSTRlCT OF WASH|NGTON
lN THE UN|TED STATES BANKRUPTCY COURT FOR THE

|N RE:

 

CORB|N M. CGFFMAN

)
)
) Case No.
)
Debtor. )

Chapter 7
VER|F|CAT|ON OF MATR|X

The above named debtor hereby verit'les that the attached List of Creditors is true
and correct to the best of his/herltheir knowledge

oate: °‘l'/O"({/'LO\°\ C/WG"“ 740 %W

Debtor Signature

CaSe 19-41084-|\/|.]H DOC 1 Filed 04/04/19 Ent. 04/04/19 14221215 PQ. 68 Of 71

1st Crd Srvc
377 Hoes Lane
Piscataway Township, NJ 08854

Ad Astra Ftec
7330 West 33rd Street North
Wichita, KS 67205

Body Ftenew
202 East Norther_n Lights Bou|evard
Anchorage, AK 99503

Comerstone
3310 Arctic Blvd
Anchorage, AK 99509

Credit Un 1
1941 Abbott Ftoad
Anchorage, AK 9950?

Chugach Eleotric
5601 Electron Drive
Anchorage, AK 99518

Credit Co|leotion Services
` 2 Wei|s Ave
Newton, MA 02459

CaSe 19-41084-|\/|.]H DOC l

Filed 04/04/19

Ent. 04/04/19 14221:15 PQ. 69 Of 71

Credit Ur\ion 1
1941 Abbott Fload
Anchorage, AK 99507

Dpt Ed Navi
Po Box 9635
Wilkes Barre. PA 18773

Fms inc
3105 E Skel!y Dr
Tu|sa, OK 74105

Grunder Co
3545 Arctic Boulevard
Anchorage, AK 99503

Jeromes Furniture
775 Plaza Court
Chula Vista, CA 91910

1 Mckinley Tower Apartments
337 East 4th Avenue
Anchorage, AK 99501

Nationwide F-lecovery Sys
3000 Kellway Dr
Carro||ton, TX 75006

CaSe 19-41084-|\/|.]H DOC l

Filed 04/04/19

Ent. 04/04/19 14221:15 PQ. 70 Of 71

Planet Fitness
1920 West Dimond Bou|evard
Anchorage, AK 99515

Progressive ln`suranoe
6300 Witson M£¥|s Ftoad
Mayfie|d, OH 44143

Progressive Leasing
256 West Data Drive
Draper, UT 84020

South Sound Radio|ogy
3417 Ensign Road Northeast
O|yrnpia. WA 98506

The A|eska Ciub
5201 East Tudor Road
Anchorage, AK 99507

The Evergreen State Co||ege
2700 Evergreen Parkway Northwest
olympia, WA 93505

Ur\iversity 01 Alaska Anohorage
Po Box 141609
Anchorage, AK 99514

CaSe 19-41084-|\/|.]H DOC 1 Filed 04/04/19

Ent. 04/04/19 14221:15 ` PQ. 71 Of 71

